
	

116 HR 1585 PCS: Violence Against Women Reauthorization Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 66116th CONGRESS
		1st Session
		H. R. 1585
		IN THE SENATE OF THE UNITED STATES
		April 8, 2019ReceivedApril 9, 2019  Read the first timeApril 10, 2019Read the second time and placed on the calendarAN ACT
		To reauthorize the Violence Against Women Act of 1994, and for other purposes. 
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Violence Against Women Reauthorization Act of 2019. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Universal definitions and grant conditions.
					Sec. 3. Reporting on female genital mutilation, female genital cutting, or female circumcision.
					Sec. 4. Agency and Department Coordination.
					Title I—Enhancing legal tools to combat domestic violence, dating violence, sexual assault, and
			 stalking
					Sec. 101. Stop grants.
					Sec. 102. Grants to improve the criminal justice response.
					Sec. 103. Legal assistance for victims.
					Sec. 104. Grants to support families in the justice system.
					Sec. 105. Outreach and services to underserved populations grants.
					Sec. 106. Criminal provisions.
					Sec. 107. Rape survivor child custody.
					Sec. 108. Enhancing culturally specific services for victims of domestic violence, dating violence,
			 sexual assault, and stalking.
					Sec. 109. Grants for lethality assessment programs.
					Title II—Improving Services for Victims
					Sec. 201. Sexual assault services program.
					Sec. 202. Sexual Assault Services Program.
					Sec. 203. Rural domestic violence, dating violence, sexual assault, stalking, and child abuse
			 enforcement assistance program.
					Sec. 204. Training and services to end violence against people with disabilities.
					Sec. 205. Training and services to end abuse in later life.
					Sec. 206. Demonstration program on trauma-informed training for law enforcement.
					Title III—Services, Protection, and Justice for Young Victims
					Sec. 301. Rape prevention and education grant.
					Sec. 302. Creating hope through outreach, options, services, and education (CHOOSE) for children
			 and youth.
					Sec. 303. Grants to combat violent crimes on campuses.
					Sec. 304. Combat online predators.
					Title IV—Violence Reduction Practices
					Sec. 401. Study conducted by the Centers for Disease Control and Prevention.
					Sec. 402. Saving Money and Reducing Tragedies (SMART) through Prevention grants.
					Title V—Strengthening the Healthcare Systems Response
					Sec. 501. Grants to strengthen the healthcare systems response to domestic violence, dating
			 violence, sexual assault, and stalking.
					Title VI—Safe Homes for Victims
					Sec. 601. Housing protections for victims of domestic violence, dating violence, sexual assault,
			 and stalking.
					Sec. 602. Ensuring compliance and implementation; prohibiting retaliation against victims.
					Sec. 603. Protecting the right to report crime from one’s home.
					Sec. 604. Transitional housing assistance grants for victims of domestic violence, dating violence,
			 sexual assault, or stalking.
					Sec. 605. Addressing the housing needs of victims of domestic violence, dating violence, sexual
			 assault, and stalking.
					Sec. 606. United States Housing Act of 1937 amendments.
					Title VII—Economic Security for Victims
					Sec. 701. Findings.
					Sec. 702. National Resource Center on workplace responses to assist victims of domestic and sexual
			 violence.
					Sec. 703. Entitlement to unemployment compensation for victims of sexual and other harassment and
			 survivors of domestic violence, sexual assault, or stalking.
					Sec. 704. Study and reports on barriers to survivors’ economic security access.
					Sec. 705. GAO Study.
					Sec. 706. Education and information programs for survivors.
					Sec. 707. Severability.
					Title VIII—Homicide reduction initiatives
					Sec. 801. Prohibiting persons convicted of misdemeanor crimes against dating partners and persons
			 subject to protection orders.
					Sec. 802. Prohibiting stalkers and individuals subject to court order from possessing a firearm.
					Title IX—Safety for Indian Women
					Sec. 901. Findings and purposes.
					Sec. 902. Authorizing funding for the tribal access program.
					Sec. 903. Tribal jurisdiction over crimes of domestic violence, dating violence, obstruction of
			 justice, sexual violence, sex trafficking, stalking, and assault of a law
			 enforcement officer or corrections officer.
					Sec. 904. Annual reporting requirements.
					Sec. 905. Report on the response of law enforcement agencies to reports of missing or murdered
			 Indians.
					Title X—Office on Violence Against Women
					Sec. 1001. Establishment of Office on Violence Against Women.
					Sec. 1002. Report of the Attorney General on the effects of the shutdown.
					Title XI—Improving Conditions for Women in Federal Custody
					Sec. 1101. Improving the treatment of primary caretaker parents and other individuals in federal
			 prisons.
					Sec. 1102. Public health and safety of women.
					Sec. 1103. Research and report on women in federal incarceration.
					Sec. 1104. Reentry planning and services for incarcerated women.
					Title XII—Law Enforcement Tools to Enhance Public Safety
					Sec. 1201. Notification to law enforcement agencies of prohibited purchase or attempted purchase of
			 a firearm.
					Sec. 1202. Reporting of background check denials to state, local, and tribal authorities.
					Sec. 1203. Special assistant U.S. attorneys and cross-deputized attorneys.
					Title XIII—Closing the Law Enforcement Consent Loophole
					Sec. 1301. Short title.
					Sec. 1302. Prohibition on engaging in sexual acts while acting under color of law.
					Sec. 1303. Incentives for States.
					Sec. 1304. Reports to Congress.
					Sec. 1305. Definition.
					Title XIV—Other Matters
					Sec. 1401. National stalker and domestic violence reduction.
					Sec. 1402. Federal victim assistants reauthorization.
					Sec. 1403. Child abuse training programs for judicial personnel and practitioners reauthorization.
					Sec. 1404. Sex offender management.
					Sec. 1405. Court-appointed special advocate program.
					Sec. 1406. Rape kit backlog.
					Sec. 1407. Sexual assault forensic exam program grants.
					Sec. 1408. Review on link between substance use and victims of domestic violence dating violence,
			 sexual assault, or stalking.
					Sec. 1409. Interagency working group to study Federal efforts to collect data on sexual violence.
					Sec. 1410. National Domestic Violence Hotline.
					Sec. 1411. Rule of construction regarding compliance with immigration laws.
					Title XV—Cybercrime Enforcement
					Sec. 1501. Local law enforcement grants for enforcement of cybercrimes.
					Sec. 1502. National Resource Center Grant.
					Sec. 1503. National strategy, classification, and reporting on cybercrime.
				
 2.Universal definitions and grant conditionsSection 40002 of the Violence Against Women Act of 1994 (34 U.S.C. 12291) is amended— (1)in subsection (a)—
 (A)by striking In this title and inserting In this title, including for the purpose of grants authorized under this Act; (B)by redesignating paragraphs (34) through (45) as paragraphs (42) through (53);
 (C)by inserting after paragraph (33) the following:  (39)Internet enabled deviceThe term internet enabled device means devices that have a connection the Internet, send and receive information and data, and maybe accessed via mobile device technology, video technology, or computer technology, away from the location where the device is installed, and may include home automation systems, door locks, and thermostats.
 (40)Technological abuseThe term technological abuse means behavior intended to harm, threaten, intimidate, control, stalk, harass, impersonate, or monitor, except as otherwise permitted by law, another person, that occurs using the Internet, internet enabled devices, social networking sites, computers, mobile devices, cellular telephones, apps, location tracking devices, instant messages, text messages, or other forms of technology. Technological abuse may include—
 (A)unwanted, repeated telephone calls, text messages, instant messages, or social media posts; (B)non-consensual accessing e-mail accounts, texts or instant messaging accounts, social networking accounts, or cellular telephone logs;
 (C)controlling or restricting a person’s ability to access technology with the intent to isolate them from support and social connection;
 (D)using tracking devices or location tracking software for the purpose of monitoring or stalking another person’s location;
 (E)impersonating a person (including through the use of spoofing technology in photo or video or the creation of accounts under a false name) with the intent to deceive or cause harm; or
 (F)sharing or urging or compelling the sharing of another person’s private information, photographs, or videos without their consent.
 (41)Female genital mutilationThe terms female genital mutilation, female genital cutting, FGM/C, or female circumcision mean the intentional removal or infibulation (or both) of either the whole or part of the external female genitalia for non-medical reasons. External female genitalia includes the pubis, labia minora, labia majora, clitoris, and urethral and vaginal openings.; 
 (D)in paragraph (19)(B), by striking and probation and inserting probation, and vacatur or expungement; (E)by redesignating paragraphs (13) through (33) as paragraphs (18) through (38);
 (F)by striking paragraphs (11) and (12) and inserting the following:  (13)Digital servicesThe term digital services means services, resources, information, support or referrals provided through electronic communications platforms and media, whether via mobile device technology, video technology, or computer technology, including utilizing the internet, as well as any other emerging communications technologies that are appropriate for the purposes of providing services, resources, information, support, or referrals for the benefit of victims of domestic violence, dating violence, sexual assault, or stalking.
 (14)Economic abuseThe term economic abuse, in the context of domestic violence, dating violence, and abuse in later life, means behavior that is coercive, deceptive, or unreasonably controls or restrains a person’s ability to acquire, use, or maintain economic resources to which they are entitled, including using coercion, fraud, or manipulation to—
 (A)restrict a person’s access to money, assets, credit, or financial information; (B)unfairly use a person’s personal economic resources, including money, assets, and credit, for one’s own advantage; or
 (C)exert undue influence over a person’s financial and economic behavior or decisions, including forcing default on joint or other financial obligations, exploiting powers of attorney, guardianship, or conservatorship, or failing or neglecting to act in the best interests of a person to whom one has a fiduciary duty.
 (15)Elder abuseThe term elder abuse has the meaning given that term in section 2 of the Elder Abuse Prevention and Prosecution Act. The terms ‘abuse,’ ‘elder,’ and ‘exploitation’ have the meanings given those terms in section 2011 of the Social Security Act (42 U.S.C. 1397j).
 (16)Forced marriageThe term forced marriage means a marriage to which one or both parties do not or cannot consent, and in which one or more elements of force, fraud, or coercion is present. Forced marriage can be both a cause and a consequence of domestic violence, dating violence, sexual assault or stalking.
 (17)HomelessThe term homeless has the meaning given such term in section 41403(6).; (G)by redesignating paragraphs (9) and (10) as paragraphs (11) and (12), respectively;
 (H)by amending paragraph (8) to read as follows:  (10)Domestic violenceThe term domestic violence means a pattern of behavior involving the use or attempted use of physical, sexual, verbal, emotional, economic, or technological abuse or any other coercive behavior committed, enabled, or solicited to gain or maintain power and control over a victim, by a person who—
 (A)is a current or former spouse or dating partner of the victim, or other person similarly situated to a spouse of the victim under the family or domestic violence laws of the jurisdiction;
 (B)is cohabitating with or has cohabitated with the victim as a spouse or dating partner, or other person similarly situated to a spouse of the victim under the family or domestic violence laws of the jurisdiction;
 (C)shares a child in common with the victim; (D)is an adult family member of, or paid or nonpaid caregiver for, a victim aged 50 or older or an adult victim with disabilities; or
 (E)commits acts against a youth or adult victim who is protected from those acts under the family or domestic violence laws of the jurisdiction.;
 (I)by redesignating paragraphs (6) and (7) as paragraphs (8) and (9), respectively; (J)by amending paragraph (5) to read as follows:
					
 (7)Court-based and court-related personnelThe terms court-based personnel and court-related personnel mean persons working in the court, whether paid or volunteer, including— (A)clerks, special masters, domestic relations officers, administrators, mediators, custody evaluators, guardians ad litem, lawyers, negotiators, probation, parole, interpreters, victim assistants, victim advocates, and judicial, administrative, or any other professionals or personnel similarly involved in the legal process;
 (B)court security personnel; (C)personnel working in related, supplementary offices or programs (such as child support enforcement); and
 (D)any other court-based or community-based personnel having responsibilities or authority to address domestic violence, dating violence, sexual assault, or stalking in the court system.;
 (K)by redesignating paragraphs (2) through (4) as paragraphs (4) through (6) respectively; (L)by inserting after paragraph (1) the following:
					
 (3)Alternative justice responseThe term alternative justice response means a process, whether court-ordered or community-based, that— (A)involves, on a voluntary basis, and to the extent possible, those who have committed a specific offense and those who have been harmed as a result of the offense;
 (B)has the goal of collectively seeking accountability from the accused, and developing a process whereby the accused will take responsibility for his or her actions, and a plan for providing relief to those harmed, through allocution, restitution, community service, or other processes upon which the victim, the accused, the community, and the court (if court-ordered) can agree;
 (C)is conducted in a framework that protects victim safety and supports victim autonomy; and (D)provides that information disclosed during such process may not be used for any other law enforcement purpose, including impeachment or prosecution, without the express permission of all participants.;
 (M)by redesignating paragraph (1) as paragraph (2); and (N)by inserting before paragraph (2) (as redesignated in subparagraph (M) of this paragraph) the following:
					
 (1)Abuse in later lifeThe term abuse in later life means neglect, abandonment, domestic violence, dating violence, sexual assault, or stalking of an adult over the age of 50 by any person, or economic abuse of that adult by a person in an ongoing, relationship of trust with the victim. Self-neglect is not included in this definition.; 
 (2)in subsection (b)— (A)in paragraph (2)—
 (i)by redesignating subparagraphs (F) and (G) as subparagraphs (H) and (I); (ii)by inserting after subparagraph (E) the following:
						
 (G)Death of the party whose privacy had been protectedIn the event of the death of any victim whose confidentiality and privacy is required to be protected under this subsection, such requirement shall continue to apply, and the right to authorize release of any confidential or protected information be vested in the next of kin, except that consent for release of the deceased victim’s information may not be given by a person who had perpetrated abuse against the deceased victim.;
 (iii)by redesignating subparagraphs (D) through (E) as subparagraphs (E) through (F); and (iv)by inserting after subparagraph (C) the following:
						
 (D)Use of technologyGrantees and subgrantees may use telephone, internet, and other technologies to protect the privacy, location and help-seeking activities of victims using services. Such technologies may include—
 (i)software, apps or hardware that block caller ID or conceal IP addresses, including instances in which victims use digital services; or
 (ii)technologies or protocols that inhibit or prevent a perpetrator’s attempts to use technology or social media to threaten, harass or harm the victim, the victim’s family, friends, neighbors or co-workers, or the program providing services to them.;
 (B)in paragraph (3), by inserting after designed to reduce or eliminate domestic violence, dating violence, sexual assault, and stalking the following: provided that the confidentiality and privacy requirements of this title are maintained, and that personally identifying information about adult, youth, and child victims of domestic violence, dating violence, sexual assault and stalking is not requested or included in any such collaboration or information-sharing;
 (C)in paragraph (6), by adding at the end the following: However, such disbursing agencies must ensure that the confidentiality and privacy requirements of this title are maintained in making such reports, and that personally identifying information about adult, youth and child victims of domestic violence, dating violence, sexual assault and stalking is not requested or included in any such reports.;
 (D)in paragraph (11), by adding at the end the following: The Office on Violence Against Women shall make all technical assistance available as broadly as possible to any appropriate grantees, subgrantees, potential grantees, or other entities without regard to whether the entity has received funding from the Office on Violence Against Women for a particular program or project.;
 (E)in paragraph (13)— (i)in subparagraph (A), by inserting after the Violence Against Women Reauthorization Act of 2013 the following: (Public Law 113–4; 127 Stat. 54); and
 (ii)in subparagraph (C), by striking section 3789d of title 42, United States Code and inserting section 809 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10228); (F)in paragraph (14), by inserting after are also victims of the following: forced marriage, or; and
 (G)in paragraph (16)— (i)in subparagraph (C)(i), by striking “$20,000 in Department funds, unless the Deputy Attorney General” and inserting “$100,000 in Department funds, unless the Director or Principal Deputy Director of the Office on Violence Against Women, the Deputy Attorney General,”; and
 (ii)by adding at the end the following:  (E)IneligibilityIf the Attorney General finds that a recipient of grant funds under this Act has fraudulently misused such grant funds, after reasonable notice and opportunity for a hearing, such recipient shall not be eligible to receive grant funds under this Act for up to 5 years. A misuse of grant funds or an error that does not rise to the level of fraud is not grounds for ineligibility.; and
 (3)by adding at the end the following:  (c)Rule of constructionFor purposes of this Act, nothing may be construed to preclude the term domestic violence from including economic abuse each place the term domestic violence occurs unless doing so would trigger an extension of effective date under section 703(f)(1)(B) of the Violence Against Women Reauthorization Act of 2019..
			3.Reporting on female genital mutilation, female genital cutting, or female circumcision
 (a)In generalThe Director of the Federal Bureau of Investigation shall, pursuant to section 534 of title 28, United States Code, classify the offense of female genital mutilation, female genital cutting, or female circumcision as a part II crime in the Uniform Crime Reports.
 (b)DefinitionIn this section, the terms female genital mutilation, female genital cutting, FGM/C, or female circumcision mean the intentional removal or infibulation (or both) of either the whole or part of the external female genitalia for non-medical reasons. External female genitalia includes the pubis, labia minora, labia majora, clitoris, and urethral and vaginal openings.
 4.Agency and Department CoordinationThe heads of Executive Departments responsible for carrying out this Act are authorized to coordinate and collaborate on the prevention of domestic violence, dating violence, sexual assault, and stalking, including sharing best practices and efficient use of resources and technology for victims and those seeking assistance from the Government.
		IEnhancing legal tools to combat domestic violence, dating violence, sexual assault, and stalking
			101.Stop grants
 (a)In generalPart T of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10441 et seq.) is amended—
 (1)in section 2001(b)— (A)in paragraph (3), by inserting before the semicolon at the end the following: including implementation of the non-discrimination requirements in section 40002(b)(13) of the Violence Against Women Act of 1994;
 (B)in paragraph (9)— (i)by striking older and disabled women and inserting people 50 years of age or over and people with disabilities; and
 (ii)by striking older and disabled individuals and inserting people; (C)in paragraph (19), by striking and at the end;
 (D)in paragraph (20), by striking the period at the end and inserting a semicolon; and (E)by inserting after paragraph (20), the following:
							
 (21)developing and implementing laws, policies, procedures, or training to ensure the lawful recovery and storage of any dangerous weapon by the appropriate law enforcement agency from an adjudicated perpetrator of any offense of domestic violence, dating violence, sexual assault, or stalking, and the return of such weapon when appropriate, where any Federal, State, tribal, or local court has—
									(A)
 (i)issued protective or other restraining orders against such a perpetrator; or (ii)found such a perpetrator to be guilty of misdemeanor or felony crimes of domestic violence, dating violence, sexual assault, or stalking; and
 (B)ordered the perpetrator to relinquish dangerous weapons that the perpetrator possesses or has used in the commission of at least one of the aforementioned crimes;
									Policies, procedures, protocols, laws, regulations, or training under this section shall include
			 the safest means of recovery of, and best practices for storage of,
			 relinquished and recovered dangerous weapons and their return, when
			 applicable, at such time as the individual is no longer prohibited from
			 possessing such weapons under Federal, State, or Tribal law, or posted
 local ordinances;(22)developing, enlarging, or strengthening culturally specific victim services programs to provide culturally specific victim services regarding, responses to, and prevention of female genital mutilation, female genital cutting, or female circumcision;
 (23)providing victim advocates in State or local law enforcement agencies, prosecutors’ offices, and courts and providing supportive services and advocacy to urban American Indian and Alaska Native victims of domestic violence, dating violence, sexual assault, and stalking.; 
 (2)in section 2007— (A)in subsection (d)—
 (i)by redesignating paragraphs (5) and (6) as paragraphs (7) and (8), respectively; and (ii)by inserting after paragraph (4) the following:
								
 (5)proof of compliance with the requirements regarding protocols to strongly discourage compelling victim testimony, described in section 2017;
 (6)proof of compliance with the requirements regarding civil rights under section 40002(b)(13) of the Violent Crime Control and Law Enforcement Act of 1994;;
 (B)in subsection (i)— (i)in paragraph (1), by inserting before the semicolon at the end the following: and the requirements under section 40002(b) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12291(b)); and
 (ii)in paragraph (2)(C)(iv), by inserting after ethnicity, the following: sexual orientation, gender identity,; and (C)by adding at the end the following:
							
								(k)Reviews for compliance with nondiscrimination requirements
 (1)In generalIf allegations of discrimination in violation of section 40002(b)(13)(A) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(b)(13)(A)) by a potential grantee under this part have been made to the Attorney General, the Attorney General shall, prior to awarding a grant under this part to such potential grantee, conduct a review of the compliance of the potential grantee with such section.
 (2)Establishment of ruleNot later than 1 year after the date of enactment of the Violence Against Women Reauthorization Act of 2019, the Attorney General shall by rule establish procedures for such a review.
 (3)Annual reportBeginning on the date that is 1 year after the date of enactment of the Violence Against Women Reauthorization Act of 2019, the Attorney General shall report to the Committees on the Judiciary of the Senate and of the House of Representatives regarding compliance with section 40002(b)(13)(A) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(b)(13)(A)) by recipients of grants under this part.; and
 (3)by adding at the end the following:  2017.Grant eligibility regarding compelling victim testimonyIn order to be eligible for a grant under this part, a State, Indian tribal government, territorial government, or unit of local government shall certify that, not later than 3 years after the date of enactment of this section, their laws, policies, or practices will include a detailed protocol to discourage the use of bench warrants, material witness warrants, perjury charges, or other means of compelling victim-witness testimony in the investigation, prosecution, trial, or sentencing of a crime related to the domestic violence, sexual assault, dating violence or stalking of the victim..
 (b)Authorization of appropriationsSection 1001(a)(18) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)(18)) is amended by striking 2014 through 2018 and inserting 2020 through 2024.
				102.Grants to improve the criminal justice response
 (a)HeadingPart U of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10461 et seq.) is amended in the heading, by striking Grants to encourage arrest policies and inserting Grants to improve the criminal justice response.
 (b)GrantsSection 2101 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10461) is amended—
 (1)by striking subsection (a) and inserting the following:  (a)General program purposeThe purpose of this part is to assist States, State and local courts (including juvenile courts), Indian tribal governments, tribal courts, and units of local government to develop and strengthen effective law enforcement and prosecution strategies to combat violent crimes against women, and to develop and strengthen victim services in cases involving violent crimes against women.;
 (2)in subsection (b)— (A)in paragraph (1), by striking proarrest and inserting offender accountability and homicide reduction;
 (B)in paragraph (8)— (i)by striking older individuals (as defined in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002)) and inserting people 50 years of age or over; and
 (ii)by striking individuals with disabilities (as defined in section 3(2) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102(2))) and inserting people with disabilities (as defined in the Americans with Disabilities Act of 1990 (42 U.S.C. 12102));
 (C)in paragraph (19), by inserting before the period at the end the following , including victims among underserved populations (as defined in section 40002(a)(46) of the Violence Against Women Act of 1994); and
 (D)by adding at the end the following:  (23)To develop and implement an alternative justice response (as such term is defined in section 40002(a) of the Violence Against Women Act of 1994).
 (24)To develop and implement policies, procedures, protocols, laws, regulations, or training to ensure the lawful recovery and storage of any dangerous weapon by the appropriate law enforcement agency from an adjudicated perpetrator of any offense of domestic violence, dating violence, sexual assault, or stalking, and the return of such weapon when appropriate, where any Federal, State, tribal, or local court has—
									(A)
 (i)issued protective or other restraining orders against such a perpetrator; or (ii)found such a perpetrator to be guilty of misdemeanor or felony crimes of domestic violence, dating violence, sexual assault, or stalking; and
 (B)ordered the perpetrator to relinquish dangerous weapons that the perpetrator possesses or has used in the commission of at least one of the aforementioned crimes.
									Policies, procedures, protocols, laws, regulations, or training under this section shall include
			 the safest means of recovery of and best practices for storage of
			 relinquished and recovered dangerous weapons and their return, when
			 applicable, at such time as the persons are no longer prohibited from
			 possessing such weapons under Federal, State, Tribal or municipal law.; and 
 (3)in subsection (c)(1)— (A)in subparagraph (A)—
 (i)in clause (i), by striking encourage or mandate arrests of domestic violence offenders and inserting encourage arrests of offenders; and (ii)in clause (ii), by striking encourage or mandate arrest of domestic violence offenders and inserting encourage arrest of offenders; and
 (B)by inserting after subparagraph (E) the following:  (F)certify that, not later than 3 years after the date of the enactment of this subparagraph, their laws, policies, or practices will include a detailed protocol to strongly discourage the use of bench warrants, material witness warrants, perjury charges, or other means of compelling victim-witness testimony in the investigation, prosecution, trial, or sentencing of a crime related to the domestic violence, sexual assault, dating violence or stalking of the victim; and.
 (c)Authorization of appropriationsSection 1001(a)(19) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)(19)) is amended by striking 2014 through 2018 and inserting 2020 through 2024.
				103.Legal assistance for victims
 (a)In GeneralSection 1201 of division B of the Victims of Trafficking and Violence Protection Act of 2000 (34 U.S.C. 20121) is amended—
 (1)in subsection (a), by inserting after no cost to the victims. the following: When legal assistance to a dependent is necessary for the safety of a victim, such assistance may be provided.;
 (2)in subsection (c)— (A)in paragraph (1), by inserting after stalking, and sexual assault the following: , or for dependents when necessary for the safety of a victim;
 (B)in paragraph (2), by inserting after stalking, and sexual assault the following: , or for dependents when necessary for the safety of a victim,; and (C)in paragraph (3), by inserting after sexual assault, or stalking the following: , or for dependents when necessary for the safety of a victim,; and
 (3)in subsection (f)(1), by striking 2014 through 2018 and inserting 2020 through 2024. (b)GAO reportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the return on investment for legal assistance grants awarded pursuant to section 1201 of division B of the Victims of Trafficking and Violence Protection Act of 2000 (34 U.S.C. 20121), including an accounting of the amount saved, if any, on housing, medical, or employment social welfare programs.
 104.Grants to support families in the justice systemSection 1301 of division B of the Victims of Trafficking and Violence Protection Act of 2000 (34 U.S.C. 12464) is amended—
 (1)in subsection (b)— (A)in paragraph (7), by striking and at the end;
 (B)in paragraph (8)— (i)by striking to improve and inserting improve; and
 (ii)by striking the period at the end and inserting ; and; and (C)by inserting after paragraph (8) the following:
						
 (9)develop and implement an alternative justice response (as such term is defined in section 40002(a) of the Violence Against Women Act of 1994).; and 
 (2)in subsection (e), by striking 2014 through 2018 and inserting 2020 through 2024. 105.Outreach and services to underserved populations grantsSection 120 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (34 U.S.C. 20123) is amended—
 (1)in subsection (d)— (A)in paragraph (4), by striking or at the end;
 (B)in paragraph (5), by striking the period at the end and inserting ; or; and (C)by adding at the end the following:
						
 (6)developing, enlarging, or strengthening culturally specific programs and projects to provide culturally specific services regarding, responses to, and prevention of female genital mutilation, female genital cutting, or female circumcision.; and
 (2)in subsection (g), by striking 2014 through 2018 and inserting 2020 through 2024. 106.Criminal provisionsSection 2265 of title 18, United States Code, is amended—
 (1)in subsection (d)(3)— (A)by striking restraining order or injunction,; and
 (B)by adding at the end the following: The prohibition under this paragraph applies to all protection orders for the protection of a person residing within a State, territorial, or tribal jurisdiction, whether or not the protection order was issued by that State, territory, or Tribe.; and
 (2)in subsection (e), by adding at the end the following: This applies to all Alaska tribes without respect to Indian country or the population of the Native village associated with the Tribe.. 107.Rape survivor child custodySection 409 of the Justice for Victims of Trafficking Act of 2015 (34 U.S.C. 21308) is amended by striking 2015 through 2019 and inserting 2020 through 2024.
			108.Enhancing culturally specific services for victims of domestic violence, dating violence, sexual
 assault, and stalkingSection 121(a) of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (34 U.S.C. 20124(a)) is amended by adding at the end the following:
				
 (3)Additional authorization of appropriationsIn addition to the amounts made available under paragraph (1), there are authorized to be appropriated to carry out this section $2,000,000 for each of fiscal years 2020 through 2024..
			109.Grants for lethality assessment programs
 (a)In generalThe Attorney General may make grants to States, units of local government, Indian tribes, domestic violence victim service providers, and State or Tribal Domestic Violence Coalitions for technical assistance and training in the operation or establishment of a lethality assessment program.
 (b)DefinitionIn this section, the term lethality assessment program means a program that— (1)rapidly connects a victim of domestic violence to local community-based victim service providers;
 (2)helps first responders and others in the justice system, including courts, law enforcement agencies, and prosecutors of tribal government and units of local government, identify and respond to possibly lethal circumstances; and
 (3)identifies victims of domestic violence who are at high risk of being seriously injured or killed by an intimate partner.
 (c)QualificationsTo be eligible for a grant under this section, an applicant shall demonstrate experience in developing, implementing, evaluating, and disseminating a lethality assessment program.
 (d)Authorization of appropriationsThere are authorized to be appropriated $5,000,000 to carry out this section for each of fiscal years 2020 through 2024.
 (e)DefinitionsTerms used in this section have the meanings given such terms in section 40002 of the Violence Against Women Act of 1994.
				IIImproving Services for Victims
 201.Sexual assault services programSection 41601 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12511) is amended—
 (1)in subsection (b)(4), by striking 0.25 percent and inserting 0.5 percent; and (2)in subsection (f)(1), by striking 2014 through 2018 and inserting 2020 through 2024.
 202.Sexual Assault Services ProgramSection 41601(f)(1) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12511(f)(1)) is amended by striking $40,000,000 to remain available until expended for each of fiscal years 2014 through 2018 and inserting $60,000,000 to remain available until expended for each of fiscal years 2020 through 2024.
			203.Rural domestic violence, dating violence, sexual assault, stalking, and child abuse enforcement
 assistance programSection 40295 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12341) is amended—
 (1)in subsection (a)(3), by striking women and inserting adults, youth,; and (2)in subsection (e)(1), by striking 2014 through 2018 and inserting 2020 through 2024.
 204.Training and services to end violence against people with disabilitiesSection 1402 of division B of the Victims of Trafficking and Violence Protection Act of 2000 (34 U.S.C. 20122) is amended—
 (1)in the heading, by striking women and inserting people; (2)in subsection (a), by striking individuals each place it appears and inserting people;
 (3)in subsection (b)— (A)by striking disabled individuals each place it appears and inserting people with disabilities;
 (B)in paragraph (3), by inserting after law enforcement the following: and other first responders; and (C)in paragraph (8), by striking providing advocacy and intervention services within and inserting to enhance the capacity of;
 (4)in subsection (c), by striking disabled individuals and inserting people with disabilities; and (5)in subsection (e), by striking 2014 through 2018 and inserting 2020 through 2024.
 205.Training and services to end abuse in later lifeSection 40801 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12421)— (1)in the heading, by striking Enhanced training and inserting Training;
 (2)by striking subsection (a) Definitions.—In this section— and all that follows through paragraph (1) of subsection (b) and inserting the following: The Attorney General shall make grants to eligible entities in accordance with the following:; (3)by redesignating paragraphs (2) through (5) of subsection (b) as paragraphs (1) through (4);
 (4)in paragraph (1) (as redesignated by paragraph (3) of this subsection)— (A)by striking , including domestic violence, dating violence, sexual assault, stalking, exploitation, and neglect each place it appears;
 (B)in subparagraph (A)— (i)in clause (i), by inserting after elder abuse the following: and abuse in later life;
 (ii)in clauses (ii) and (iii), by inserting after victims of the following: elder abuse and; and (iii)in clause (iv), by striking advocates, victim service providers, and courts to better serve victims of abuse in later life and inserting leaders, victim advocates, victim service providers, courts, and first responders to better serve older victims;
 (C)in subparagraph (B)— (i)in clause (i), by striking or other community-based organizations in recognizing and addressing instances of abuse in later life and inserting community-based organizations, or other professionals who may identify or respond to abuse in later life; and
 (ii)in clause (ii), by inserting after victims of the following: elder abuse and; and (D)in subparagraph (D), by striking subparagraph (B)(ii) and inserting paragraph (2)(B);
 (5)in paragraph (2) (as redesignated by paragraph (3))— (A)in subparagraph (A), by striking over 50 years of age and inserting 50 years of age or over; and
 (B)in subparagraph (B), by striking in later life and inserting 50 years of age or over; and (6)in paragraph (4) (as redesignated by paragraph (3)), by striking 2014 through 2018 and inserting 2020 through 2024.
 206.Demonstration program on trauma-informed training for law enforcementTitle IV of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 10101 note) is amended by adding at the end the following:
				
					QTrauma-informed Training for Law Enforcement
						41701.Demonstration program on trauma-informed training for law enforcement
 (a)DefinitionsIn this section— (1)the term Attorney General means the Attorney General, acting through the Director of the Office on Violence Against Women;
 (2)the term covered individual means an individual who interfaces with victims of domestic violence, dating violence, sexual assault, and stalking, including—
 (A)an individual working for or on behalf of an eligible entity; (B)a school or university administrator; and
 (C)an emergency services or medical employee; (3)the term demonstration site, with respect to an eligible entity that receives a grant under this section, means—
 (A)if the eligible entity is a law enforcement agency described in paragraph (4)(A), the area over which the eligible entity has jurisdiction; and
 (B)if the eligible entity is an organization or agency described in paragraph (4)(B), the area over which a law enforcement agency described in paragraph (4)(A) that is working in collaboration with the eligible entity has jurisdiction; and
 (4)the term eligible entity means— (A)a State, local, territorial, or Tribal law enforcement agency; or
 (B)a national, regional, or local victim services organization or agency working in collaboration with a law enforcement agency described in subparagraph (A).
									(b)Grants authorized
 (1)In generalThe Attorney General shall award grants on a competitive basis to eligible entities to carry out the demonstration program under this section by implementing evidence-based or promising policies and practices to incorporate trauma-informed techniques designed to—
 (A)prevent re-traumatization of the victim; (B)ensure that covered individuals use evidence-based practices to respond to and investigate cases of domestic violence, dating violence, sexual assault, and stalking;
 (C)improve communication between victims and law enforcement officers in an effort to increase the likelihood of the successful investigation and prosecution of the reported crime in a manner that protects the victim to the greatest extent possible;
 (D)increase collaboration among stakeholders who are part of the coordinated community response to domestic violence, dating violence, sexual assault, and stalking; and
 (E)evaluate the effectiveness of the training process and content by measuring— (i)investigative and prosecutorial practices and outcomes; and
 (ii)the well-being of victims and their satisfaction with the criminal justice process. (2)TermThe Attorney General shall make grants under this section for each of the first 2 fiscal years beginning after the date of enactment of this Act.
 (3)Award basisThe Attorney General shall award grants under this section to multiple eligible entities for use in a variety of settings and communities, including—
 (A)urban, suburban, Tribal, remote, and rural areas; (B)college campuses; or
 (C)traditionally underserved communities. (c)Use of fundsAn eligible entity that receives a grant under this section shall use the grant to—
 (1)train covered individuals within the demonstration site of the eligible entity to use evidence-based, trauma-informed techniques and knowledge of crime victims' rights throughout an investigation into domestic violence, dating violence, sexual assault, or stalking, including by—
 (A)conducting victim interviews in a manner that— (i)elicits valuable information about the domestic violence, dating violence, sexual assault, or stalking; and
 (ii)avoids re-traumatization of the victim; (B)conducting field investigations that mirror best and promising practices available at the time of the investigation;
 (C)customizing investigative approaches to ensure a culturally and linguistically appropriate approach to the community being served;
 (D)becoming proficient in understanding and responding to complex cases, including cases of domestic violence, dating violence, sexual assault, or stalking—
 (i)facilitated by alcohol or drugs; (ii)involving strangulation;
 (iii)committed by a non-stranger; (iv)committed by an individual of the same sex as the victim;
 (v)involving a victim with a disability; (vi)involving a male victim; or
 (vii)involving a lesbian, gay, bisexual, or transgender (commonly referred to as LGBT) victim; (E)developing collaborative relationships between—
 (i)law enforcement officers and other members of the response team; and (ii)the community being served; and
 (F)developing an understanding of how to define, identify, and correctly classify a report of domestic violence, dating violence, sexual assault, or stalking; and
 (2)promote the efforts of the eligible entity to improve the response of covered individuals to domestic violence, dating violence, sexual assault, and stalking through various communication channels, such as the website of the eligible entity, social media, print materials, and community meetings, in order to ensure that all covered individuals within the demonstration site of the eligible entity are aware of those efforts and included in trainings, to the extent practicable.
								(d)Demonstration program trainings on trauma-Informed approaches
								(1)Identification of existing trainings
 (A)In generalThe Attorney General shall identify trainings for law enforcement officers, in existence as of the date on which the Attorney General begins to solicit applications for grants under this section, that—
 (i)employ a trauma-informed approach to domestic violence, dating violence, sexual assault, and stalking; and
 (ii)focus on the fundamentals of— (I)trauma responses; and
 (II)the impact of trauma on victims of domestic violence, dating violence, sexual assault, and stalking.
 (B)SelectionAn eligible entity that receives a grant under this section shall select one or more of the approaches employed by a training identified under subparagraph (A) to test within the demonstration site of the eligible entity.
 (2)ConsultationIn carrying out paragraph (1), the Attorney General shall consult with the Director of the Office for Victims of Crime in order to seek input from and cultivate consensus among outside practitioners and other stakeholders through facilitated discussions and focus groups on best practices in the field of trauma-informed care for victims of domestic violence, dating violence, sexual assault, and stalking.
 (e)EvaluationThe Attorney General, in consultation with the Director of the National Institute of Justice, shall require each eligible entity that receives a grant under this section to identify a research partner, preferably a local research partner, to—
 (1)design a system for generating and collecting the appropriate data to facilitate an independent process or impact evaluation of the use of the grant funds;
 (2)periodically conduct an evaluation described in paragraph (1); and (3)periodically make publicly available, during the grant period—
 (A)preliminary results of the evaluations conducted under paragraph (2); and (B)recommendations for improving the use of the grant funds.
 (f)Authorization of appropriationsThe Attorney General shall carry out this section using amounts otherwise available to the Attorney General.
 (g)Rule of constructionNothing in this section shall be construed to interfere with the due process rights of any individual..
			IIIServices, Protection, and Justice for Young Victims
 301.Rape prevention and education grantSection 393A of the Public Health Service Act (42 U.S.C. 280b–1b) is amended— (1)in subsection (a)—
 (A)in paragraph (2), by inserting before the semicolon at the end the following or digital services (as such term is defined in section 40002(a) of the Violence Against Women Act of 1994); and
 (B)in paragraph (7), by striking sexual assault and inserting sexual violence, sexual assault, and sexual harassment; (2)in subsection (b), by striking Indian tribal and inserting Indian Tribal;
 (3)in subsection (c)— (A)in paragraph (1), by striking $50,000,000 for each of fiscal years 2014 through 2018 and inserting $150,000,000 for each of fiscal years 2020 through 2024; and
 (B)in paragraph (3), by adding at the end the following: Not less than 80 percent of the total amount made available under this subsection in each fiscal year shall be awarded in accordance with this paragraph.; and
 (4)by adding at the end the following:  (e)ReportNot later than 1 year after the date of the enactment of the Violence Against Women Reauthorization Act of 2019, the Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall submit to Congress, the Committee on Appropriations and the Committee on Energy and Commerce of the House of Representatives, and the Committee on Appropriations and the Committee on Health, Education, Labor, and Pensions of the Senate a report on the activities funded by grants awarded under this section and best practices relating to rape prevention and education..
 302.Creating hope through outreach, options, services, and education (CHOOSE) for children and youthSection 41201 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12451) is amended—
 (1)in subsection (a)— (A)by striking stalking, or sex trafficking and inserting or stalking; and
 (B)by adding at the end the following: Grants awarded under this section may be used to address sex trafficking or bullying as part of a comprehensive program focused primarily on domestic violence, dating violence, sexual assault, or stalking.;
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by striking target youth who are victims of domestic violence, dating violence, sexual assault, stalking, and sex trafficking and inserting target youth, including youth in underserved populations who are victims of domestic violence, dating violence, sexual assault, stalking, and sex trafficking;
 (ii)in subparagraph (B), by striking ‘‘or’’ at the end; (iii)in subparagraph (C), by striking the period at the end and inserting a semicolon; and
 (iv)by inserting after subparagraph (C) the following:  (D)clarify State or local mandatory reporting policies and practices regarding peer-to-peer dating violence, sexual assault, stalking, and sex trafficking; or
 (E)develop, enlarge, or strengthen culturally specific programs and projects to provide culturally specific services regarding, responses to, and prevention of female genital mutilation, female genital cutting, or female circumcision.; and 
 (B)in paragraph (2)— (i)in subparagraph (A), by striking stalking, or sex trafficking and inserting stalking, sex trafficking, or female genital mutilation, female genital cutting, or female circumcision;
 (ii)in subparagraph (C), by inserting confidential before support services; and (iii)in subparagraph (E), by inserting after programming for youth the following: , including youth in underserved populations,;
 (3)in subsection (c)— (A)in paragraph (1), by striking stalking, or sex trafficking and inserting or stalking; and
 (B)in paragraph (2)(A), by striking paragraph (1) and inserting subparagraph (A) or (B) of paragraph (1); (4)in subsection (d)(3), by striking stalking, and sex trafficking and inserting and stalking, including training on working with youth in underserved populations (and, where intervention or programming will include a focus on female genital mutilation, female genital cutting, or female circumcision, or on sex trafficking, sufficient training on those topics); and
 (5)in subsection (f), by striking $15,000,000 for each of fiscal years 2014 through 2018 and inserting $25,000,000 for each of fiscal years 2020 through 2024. 303.Grants to combat violent crimes on campuses (a)In GeneralSection 304 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (34 U.S.C. 20125) is amended—
 (1)in subsection (b)— (A)by amending paragraph (2) to read as follows:
							
 (2)To develop, strengthen, and implement campus policies, protocols, and services that more effectively identify and respond to the crimes of domestic violence, dating violence, sexual assault and stalking, including the use of technology to commit these crimes, and to train campus administrators, campus security personnel, and all participants in the resolution process, including the Title IX coordinator’s office and student conduct office on campus disciplinary or judicial boards on such policies, protocols, and services.;
 (B)by amending paragraph (3) to read as follows:  (3)To provide prevention and education programming about domestic violence, dating violence, sexual assault, and stalking, including technological abuse and reproductive and sexual coercion, that is age-appropriate, culturally relevant, ongoing, delivered in multiple venues on campus, accessible, promotes respectful nonviolent behavior as a social norm, and engages men and boys. Such programming should be developed in partnership or collaboratively with experts in intimate partner and sexual violence prevention and intervention.; 
 (C)in paragraph (4), by inserting after improve delivery of the following: primary prevention training and; (D)in paragraph (9), by striking and provide and inserting , provide, and disseminate;
 (E)in paragraph (10), by inserting after or adapt the following and disseminate; and (F)by inserting after paragraph (10) the following:
							
 (11)To train campus health centers and appropriate campus faculty, such as academic advisors or professionals who deal with students on a daily basis, on how to recognize and respond to domestic violence, dating violence, sexual assault, and stalking, including training health providers on how to provide universal education to all members of the campus community on the impacts of violence on health and unhealthy relationships and how providers can support ongoing outreach efforts.
 (12)To train campus personnel in how to use a victim-centered, trauma-informed interview technique, which means asking questions of a student or a campus employee who is reported to be a victim of sexual harassment, sexual assault, domestic violence, dating violence, or stalking, in a manner that is focused on the experience of the reported victim, that does not judge or blame the reported victim for the alleged crime, and that is informed by evidence-based research on the neurobiology of trauma. To the extent practicable, campus personnel shall allow the reported victim to participate in a recorded interview and to receive a copy of the recorded interview.
 (13)To develop and implement an alternative justice response (as such term is defined in section 40002(a) of the Violence Against Women Act of 1994).; 
 (2)in subsection (c)(3), by striking 2014 through 2018 and inserting 2020 through 2024; (3)in subsection (d)—
 (A)in paragraph (3)(B), by striking for all incoming students and inserting for all students; (B)by amending paragraph (3)(D) to read as follows:
							
 (D)The grantee shall train all participants in the resolution process, including the Title IX coordinator’s office and student conduct office, to respond effectively to situations involving domestic violence, dating violence, sexual assault, or stalking.; and
 (C)in paragraph (4)(C), by inserting after sex, the following: sexual orientation, gender identity,; and (4)in subsection (e), by striking $12,000,000 for each of fiscal years 2014 through 2018 and inserting $16,000,000 for each of fiscal years 2020 through 2024.
					(b)Report on best practices regarding domestic violence, dating violence, sexual assault, and stalking
 on campusesNot later than 1 year after the date of enactment of this Act, the Secretary of Education shall submit to Congress a report, which includes—
 (1)an evaluation of programs, events, and educational materials related to domestic violence, dating violence, sexual assault, and stalking; and
 (2)an assessment of best practices and guidance from the evaluation described in paragraph (1), which shall be made publicly available online to universities and college campuses to use as a resource.
					304.Combat online predators
 (a)In generalChapter 110A of title 18, United States Code, is amended by inserting after section 2261A the following:
					
						2261B.Enhanced penalty for stalkers of children
 (a)In generalExcept as provided in subsection (b), if the victim of an offense under section 2261A is under the age of 18 years, the maximum term of imprisonment for the offense is 5 years greater than the maximum term of imprisonment otherwise provided for that offense in section 2261.
 (b)LimitationSubsection (a) shall not apply to a person who violates section 2261A if— (1)the person is subject to a sentence under section 2261(b)(5); and
								(2)
 (A)the person is under the age of 18 at the time the offense occurred; or (B)the victim of the offense is not less than 15 nor more than 17 years of age and not more than 3 years younger than the person who committed the offense at the time the offense occurred..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 110A of title 18, United States Code, is amended by inserting after the item relating to section 2261A the following new item:
					
						
							2261B. Enhanced penalty for stalkers of children..
 (c)Conforming amendmentSection 2261A of title 18, United States Code, is amended in the matter following paragraph (2)(B), by striking section 2261(b) of this title and inserting section 2261(b) or section 2261B, as the case may be.
 (d)Report on best practices regarding enforcement of anti-Stalking lawsNot later than 1 year after the date of the enactment of this Act, the Attorney General shall submit a report to Congress, which shall—
 (1)include an evaluation of Federal, tribal, State, and local efforts to enforce laws relating to stalking; and
 (2)identify and describe those elements of such efforts that constitute the best practices for the enforcement of such laws.
					IVViolence Reduction Practices
 401.Study conducted by the Centers for Disease Control and PreventionSection 402 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 280b–4) is amended—
 (1)in subsection (b), by striking violence against women and inserting violence against adults, youth,; and (2)in subsection (c), by striking 2014 through 2018 and inserting 2020 through 2024.
 402.Saving Money and Reducing Tragedies (SMART) through Prevention grantsSection 41303 of the Violence Against Women Act of 1994 (34 U.S.C. 12463) is amended— (1)in subsection (b)(1)—
 (A)in subparagraph (C), by striking and at the end; (B)in subparagraph (D), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (E)strategies within each of these areas addressing the unmet needs of underserved populations.; 
 (2)in subsection (d)(3)— (A)in subparagraph (A), by striking and at the end;
 (B)in subparagraph (B), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (C)include a focus on the unmet needs of underserved populations.; (3)in subsection (f), by striking $15,000,000 for each of fiscal years 2014 through 2018 and inserting $45,000,000 for each of fiscal years 2020 through 2024; and
 (4)in subsection (g), by adding at the end the following:  (3)Remaining amountsAny amounts not made available under paragraphs (1) and (2) may be used for any set of purposes described in paragraphs (1), (2), or (3) of subsection (b), or for a project that fulfills two or more of such sets of purposes..
				VStrengthening the Healthcare Systems Response
			501.Grants to strengthen the healthcare systems response to domestic violence, dating violence, sexual
 assault, and stalkingSection 399P of the Public Health Service Act (42 U.S.C. 280g–4) is amended— (1)in subsection (a)—
 (A)in paragraph (2), by striking and at the end; (B)in paragraph (3), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (4)the development or enhancement and implementation of training programs to improve the capacity of early childhood programs to address domestic violence, dating violence, sexual assault, and stalking among families they serve.;
 (2)in subsection (b)(1)— (A)in subparagraph (A)(ii), by inserting , including labor and sex trafficking after other forms of violence and abuse;
 (B)in subparagraph (B)(ii)— (i)by striking on-site access to; and
 (ii)by striking patients by increasing and all that follows through the semicolon and inserting the following:  patients by—(I)increasing the capacity of existing health care professionals, including specialists in trauma and in behavioral health care, and public health staff to address domestic violence, dating violence, sexual assault, stalking, and children exposed to violence;
 (II)contracting with or hiring advocates for victims of domestic violence or sexual assault to provide such services; or
 (III)providing funding to State domestic and sexual violence coalitions to improve the capacity of such coalitions to coordinate and support health advocates and other health system partnerships;;
 (C)in subparagraph (B)(iii), by striking and at the end; (D)in subparagraph (B)(iv) by striking the period at the end and inserting the following: , with priority given to programs administered through the Health Resources and Services Administration, Office of Women’s Health; and; and
 (E)in subparagraph (B), by adding at the end the following:  (v)the development, implementation, dissemination, and evaluation of best practices, tools, and training materials for behavioral health professionals to identify and respond to domestic violence, sexual violence, stalking, and dating violence.;
 (3)in subsection (b)(2)(A)— (A)in the heading, by striking Child and elder abuse and inserting the following: Child abuse and abuse in later life; and
 (B)by striking child or elder abuse and inserting the following: child abuse or abuse in later life; (4)in subsection (b)(2)(C)(i), by striking elder abuse and inserting abuse in later life;
 (5)in subsection (b)(2)(C)(iii), by striking or at the end; (6)in subsection (b)(2)(C)(iv)—
 (A)by inserting mental health, after dental,; and (B)by striking exams. and inserting exams and certifications;;
 (7)in subsection (b)(2)(C), by inserting after clause (iv) the following:  (v)development of a State-level pilot program to—
 (I)improve the response of substance use disorder treatment programs and systems to domestic violence, dating violence, sexual assault, and stalking; and
 (II)improve the capacity of substance use disorder treatment programs and systems to serve survivors of domestic violence, dating violence, sexual assault, and stalking dealing with substance use disorder; or
 (vi)development and utilization of existing technical assistance and training resources to improve the capacity of substance use disorder treatment programs to address domestic violence, dating violence, sexual assault, and stalking among patients the programs serve.;
 (8)in subsection (d)(2)(A)— (A)by inserting or behavioral health after of health;
 (B)by inserting behavioral after physical or; and (C)by striking mental before health care;
 (9)in subsection (d)(2)(B)— (A)by striking or health system and inserting behavioral health treatment system; and
 (B)by striking mental and inserting behavioral; (10)in subsection (f) in the heading, by striking Research and evaluation and inserting Research, evaluation, and data collection;
 (11)in subsection (f)(1), by striking research and evaluation and inserting research, evaluation, or data collection; (12)in subsection (f)(1)(B), by inserting after health care the following: or behavioral health;
 (13)in subsection (f)(2)— (A)in the heading, by inserting after Research the following: and data collection;
 (B)in the matter preceding subparagraph (A), by inserting or data collection before authorized in paragraph (1); (C)in subparagraph (C), by striking and at the end;
 (D)in subparagraph (D), by striking the period at the end and inserting a semicolon; and (E)by inserting after subparagraph (D) the following:
						
 (E)research on the intersection of substance use disorder and domestic violence, dating violence, sexual assault, and stalking, including the effect of coerced use and efforts by an abusive partner or other to interfere with substance use disorder treatment and recovery; and
 (F)improvement of data collection using existing Federal surveys by including questions about domestic violence, dating violence, sexual assault, or stalking and substance use disorder, coerced use, and mental or behavioral health.;
 (14)in subsection (g), by striking 2014 through 2018 and inserting 2020 through 2024; and (15)in subsection (h), by striking herein and provided for.
				VISafe Homes for Victims
 601.Housing protections for victims of domestic violence, dating violence, sexual assault, and stalkingSection 41411 of the Violence Against Women Act of 1994 (34 U.S.C. 12491) is amended— (1)in subsection (a)—
 (A)in paragraph (1)(A), by striking brother, sister, and inserting sibling,; (B)in paragraph (3)—
 (i)in subparagraph (A), by inserting before the semicolon at the end the following: including the direct loan program under such section; (ii)in subparagraph (D), by striking the program under subtitle A and inserting the programs under subtitles A through D;
 (iii)in subparagraph (I)— (I)by striking sections 514, 515, 516, 533, and 538 of the Housing Act of 1949 (42 U.S.C. 1484, 1485, 1486, 1490m, and 1490p–2) and inserting sections 514, 515, 516, 533, 538, and 542 of the Housing Act of 1949 (42 U.S.C. 1484, 1485, 1486, 1490m, 1490p–2, and 1490r); and
 (II)by striking and at the end; (iv)in subparagraph (J), by striking the period at the end and inserting a semicolon; and
 (v)by adding at the end the following:  (K)the provision of assistance from the Housing Trust Fund as established under section 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4501);
 (L)the provision of assistance for housing under the Comprehensive Service Programs for Homeless Veterans program under subchapter II of chapter 20 of title 38, United States Code (38 U.S.C. 2011 et seq.);
 (M)the provision of assistance for housing and facilities under the grant program for homeless veterans with special needs under section 2061 of title 38, United States Code;
 (N)the provision of assistance for permanent housing under the program for financial assistance for supportive services for very low-income veteran families in permanent housing under section 2044 of title 38, United States Code; and
 (O)any other Federal housing programs providing affordable housing to low-income persons by means of restricted rents or rental assistance as identified by the appropriate agency.; and
 (C)by adding at the end the following:  (4)Covered housing providerThe term covered housing provider refers to the individual or entity under a covered housing program that has responsibility for the administration or oversight of housing assisted under a covered housing program and includes public housing agencies, sponsors, owners, mortgagors, managers, grantee under the Continuum of Care, State and local governments or agencies thereof, and nonprofit or for-profit organizations or entities.
 (5)Continuum of CareThe term Continuum of Care means the Federal program authorized under subtitle C of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.).
 (6)Internal transferThe term internal transfer means an emergency transfer under subsection (e) from a unit of a covered housing provider to a unit of the same covered housing provider and under the same covered housing program except for programs under the McKinney-Vento Homeless Assistance Act that can transfer to any unit of the same covered housing provider.
 (7)External transferThe term external transfer means an emergency transfer under subsection (e) from a unit of a covered housing provider to a unit of a different covered housing provider under the same covered housing program.;
 (2)in subsection (b)(3)— (A)in the heading, by inserting after criminal activity the following: and family break-up;
 (B)by amending subparagraph (A) to read as follows:  (A)Denial of assistance, tenancy, and occupancy rights prohibited (i)In generalA tenant shall not be denied assistance, tenancy, or occupancy rights to housing assisted under a covered housing program solely on the basis of criminal activity directly relating to domestic violence, dating violence, sexual assault, or stalking that is engaged in by a member of the household of the tenant or any guest or other person under the control of the tenant, if the tenant or an affiliated individual of the tenant is the victim or threatened victim of such domestic violence, dating violence, sexual assault, or stalking.
 (ii)Criminal activity engaged in by perpetrator of abuseA tenant shall not be denied assistance, tenancy, or occupancy rights to housing assisted under a covered housing program solely on the basis of criminal activity, including drug-related criminal activity (as such term is defined section 3(b)(9) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(9)), engaged in by the perpetrator of the domestic violence, dating violence, sexual assault, or stalking.
 (iii)Review prior to denial of assistancePrior to denying assistance, tenancy, or occupancy rights to housing assisted under a covered housing program to a tenant on the basis of criminal activity of the tenant, including drug-related criminal activity, the covered housing provider must conduct an individualized review of the totality of the circumstances regarding the criminal activity at issue if the tenant is a victim of domestic violence, dating violence, sexual assault, or stalking. Such review shall include consideration of—
 (I)the nature and severity of the criminal activity; (II)the amount of time that has elapsed since the occurrence of the criminal activity;
 (III)if the tenant engaged in more than one instance of criminal activity, the frequency and duration of the criminal activity;
 (IV)whether the criminal activity was related to a symptom of a disability, including a substance use disorder;
 (V)whether the victim was coerced by the perpetrator of domestic violence, dating violence, sexual assault, or stalking;
 (VI)whether the victim has taken affirmative steps to reduce the likelihood that the criminal activity will recur; and
 (VII)any mitigating factors. The covered housing program must provide the tenant with a written summary of its review and the tenant shall have the opportunity to invoke the covered housing program’s grievance policy to dispute the findings.; (C)in subparagraph (B)—
 (i)in the heading, by striking Bifurcation and inserting Family break-up; (ii)by redesignating clauses (i) and (ii) as clauses (ii) and (iii) respectively;
 (iii)by inserting before clause (ii) (as redesignated by clause (ii) of this subparagraph) the following:
							
 (i)In generalIf a family break-up results from an occurrence of domestic violence, dating violence, sexual assault, or stalking, and the perpetrator no longer resides in the unit and was the sole tenant eligible to receive assistance under a covered housing program, the covered housing provider shall—
 (I)provide any other tenant or resident the opportunity to establish eligibility for the covered housing program; or
 (II)provide that tenant or resident with at least 180 days to remain in the unit under the same terms and conditions as the perpetrator and find new housing or establish eligibility for another covered housing program.;
 (iv)in clause (ii) (as redesignated by clause (ii) of this subparagraph)— (I)in the heading, by striking In general and inserting Eviction; and
 (II)by inserting after a public housing agency the following: , participating jurisdictions, grantees under the Continuum of Care, grantees,; and (v)by striking clause (iii) (as redesignated by clause (ii) of this subparagraph);
 (D)in subparagraph (C)— (i)in clause (iii), by striking or at the end;
 (ii)in clause (iv), by striking the period at the end and inserting ; or; and (iii)by adding at the end the following:
							
 (v)to limit any right, remedy, or procedure otherwise available under the Violence Against Women Reauthorization Act of 2005 (Public Law 109–162, 119 Stat. 2960) prior to the date of enactment of the Violence Against Women Reauthorization Act of 2019.; and
 (E)by inserting after subparagraph (C) the following:  (D)Early terminationA covered housing provider shall permit a tenant assisted under the covered housing program to terminate the lease at any time prior to the end date of the lease, without penalty, if the tenant has been a victim of domestic violence, dating violence, sexual assault, or stalking and the tenant—
 (i)sends notice of the early lease termination to the landlord in writing prior to or within 3 days of vacating the premises unless a shorter notice period is provided for under State law;
								(ii)
 (I)reasonably believes that the tenant is threatened with imminent harm if the tenant remains within the same dwelling unit subject to the lease; or
 (II)is a victim of sexual assault, the sexual assault occurred on the premises during the 180-day period preceding the request for lease termination; and
 (iii)provides a form of documentation consistent with the requirements outlined in subsection (c)(3). Nothing in this subparagraph may be construed to preclude any automatic termination of a lease by operation of law.; (3)in subsection (c)(4), in the matter preceding subparagraph (A)—
 (A)by striking Any information submitted to a public housing agency or owner or manager and inserting Covered housing providers shall ensure any information submitted; and (B)by inserting after owner or manager the following: of housing assisted under a covered housing program;
 (4)by amending subsection (e) to read as follows:  (e)Emergency transfers (1)In generalA tenant who is a victim of domestic violence, dating violence, sexual assault, or stalking may apply for an emergency transfer to another available and safe dwelling unit assisted under a covered housing program, and the covered housing provider shall grant such application if—
 (A)the tenant expressly requests the transfer from the covered housing provider; and (B) (i)the tenant reasonably believes that the tenant is threatened with imminent harm from further violence if the tenant remains within the same dwelling unit assisted under a covered housing program; or
 (ii)in the case of a tenant who is a victim of sexual assault, the sexual assault occurred on the premises during the 180 day period preceding the request for transfer.
									A tenant who is not in good standing retains the right to an emergency transfer if they meet the
			 eligibility requirements in this section and the eligibility requirements
 of the program to which the tenant intends to transfer.(2)PoliciesEach appropriate agency shall adopt an emergency transfer policy for use by covered housing programs. Such emergency transfer policies shall reflect the variations in program operation and administration by covered housing program type. The policies must, at a minimum—
 (A)describe a process that— (i)permits tenants who are victims of domestic violence, dating violence, sexual assault, or stalking to move to another available and safe dwelling quickly through an internal transfer and by receiving a tenant protection voucher, if eligible, pursuant to subsection (f);
 (ii)provides that the victim can choose between completing an internal transfer or receiving a tenant protection voucher, whichever is the safest option for the victim; and
 (iii)requires that an internal transfer must occur within 10 days after a covered housing provider’s approval of a request for an emergency transfer;
 (B)describe a process to permit tenants who are victims of domestic violence, dating violence, sexual assault, or stalking to complete an external transfer;
 (C)describe a process that allows a victim of domestic violence, dating violence, sexual assault, or stalking to temporarily relocate, while maintaining eligibility for the covered housing program without the loss of their housing status, if there are no alternative comparable housing program units available, until a safe housing unit under the covered housing program or a tenant protection voucher is available;
 (D)prioritize completing internal transfers and receiving tenant protection vouchers over external transfers, except for Continua of Care, which shall prioritize completing an internal transfer or external transfer prior to receiving a tenant protection voucher;
 (E)mandate that internal and external transfers take priority over non-emergency transfers; (F)mandate that internal and external transfers are not considered new applicants and take priority over existing waiting lists for a covered housing program;
 (G)incorporate confidentiality measures to ensure that the appropriate agency and the covered housing provider do not disclose any information regarding a tenant who is victim of domestic violence, dating violence, sexual assault, or stalking, including the location of a new dwelling unit to any person or entity without the written authorization of the tenant;
 (H)mandate that if a victim cannot receive an internal transfer, external transfer, and a tenant protection voucher, then the covered housing provider must assist the victim in identifying other housing providers who may have safe and available units to which the victim can move and that the covered housing provider also assist tenants in contacting local organizations offering assistance to victims; and
 (I)mandate a uniform policy for how a victim of domestic violence, dating violence, sexual assault, or stalking requests an internal or external transfer.
 (3)Local systems funded by Continuum of CareIn addition to adopting the policies as defined in paragraph (2) in an emergency transfer policy, each grantee under the Continuum of Care shall designate the entity within its geographic area that will coordinate and facilitate emergency transfers, and that entity shall also—
 (A)coordinate external transfers among all covered housing providers participating in the Continuum of Care;
 (B)identify an external transfer, if available, within 30 days of an approved request; (C)coordinate emergency transfers with Continua of Care in other jurisdictions in cases where the victim requests an out-of-jurisdiction transfer; and
 (D)ensure a victim is not required to be reassessed through the local Continuum of Care intake process when seeking an emergency transfer placement.
 (4)Regional officesEach regional office of the Department of Housing and Urban Development (hereinafter in this section referred to as a HUD regional office) shall develop and implement a regional emergency transfer plan in collaboration with public housing agencies and the entities designated under paragraph (3). Such a plan shall set forth how public housing agencies will coordinate emergency transfers with other public housing agencies regionally. The plans must be submitted to the Violence Against Women Director and be made publicly available. HUD regional offices shall defer to any additional emergency transfer policies, priorities and strategies set by entities designated under paragraph (3).
 (5)Covered housing providersEach covered housing provider shall develop and implement an emergency transfer policy consistent with the requirements in paragraph (2) or (3).;
 (5)in subsection (f), by adding at the end the following: The Secretary shall establish these policies and procedures within 60 days after the date of enactment of the Violence Against Women Reauthorization Act of 2019.;
 (6)by redesignating subsection (g) as subsection (k); and (7)by inserting after subsection (f) the following:
					
 (g)Emergency transfer policies and proceduresThe head of each appropriate agency shall establish the policy required under subsection (e) with respect to emergency transfers and emergency transfer vouchers within 180 days after the date of enactment of the Violence Against Women Reauthorization Act of 2019.
 (h)Emergency transfer vouchersProvision of emergency transfer vouchers to victims of domestic violence, dating violence, sexual assault, or stalking under subsection (e), shall be considered an eligible use of any funding for tenant protection voucher assistance available under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) subject to the availability of appropriated funds.
 (i)Authorization of appropriationsThere are authorized to be appropriated to carry out emergency transfers under this section, $20,000,000 under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) for each of fiscal years 2020 through 2024.
						(j)Training and referrals
 (1)Training for staff of covered housing programsThe Secretary of Housing and Urban Development, in partnership with domestic violence experts, shall develop mandatory training for staff of covered housing providers to provide a basic understanding of domestic violence, dating violence, sexual assault, and stalking, and to facilitate implementation of this section. All staff of covered housing providers shall attend the basic understanding training once annually; and all staff and managers engaged in tenant services shall attend both the basic understanding training and the implementation training once annually.
 (2)ReferralsThe appropriate agency with respect to each covered housing program shall supply all appropriate staff of the covered housing providers with a referral listing of public contact information for all domestic violence, dating violence, sexual assault, and stalking service providers offering services in its coverage area..
 602.Ensuring compliance and implementation; prohibiting retaliation against victimsChapter 2 of subtitle N of title IV of the Violence Against Women Act of 1994 (34 U.S.C. 12491 et seq.) is amended by inserting after section 41411 the following:
				
					41412.Compliance reviews
 (a)Annual compliance reviewsEach appropriate agency administering a covered housing program shall establish a process by which to review compliance with the requirements of this subtitle, on an annual basis, of the covered housing providers administered by that agency. Such a review shall examine the following topics:
 (1)Covered housing provider compliance with requirements prohibiting the denial of assistance, tenancy, or occupancy rights on the basis of domestic violence, dating violence, sexual assault, or stalking.
 (2)Covered housing provider compliance with confidentiality provisions set forth in section 41411(c)(4).
 (3)Covered housing provider compliance with the notification requirements set forth in section 41411(d)(2).
 (4)Covered housing provider compliance with accepting documentation set forth in section 41411(c). (5)Covered housing provider compliance with emergency transfer requirements set forth in section 41411(e).
 (6)Covered housing provider compliance with the prohibition on retaliation set forth in section 41414. (b)RegulationsEach appropriate agency shall issue regulations to implement subsection (a) not later than 1 year after the effective date of the Violence Against Women Reauthorization Act of 2019. These regulations shall—
 (1)define standards of compliance for covered housing providers; (2)include detailed reporting requirements, including the number of emergency transfers requested and granted, as well as the length of time needed to process emergency transfers, disaggregated by external and internal transfers; and
 (3)include standards for corrective action plans where a covered housing provider has failed to meet compliance standards.
 (c)Public DisclosureEach appropriate agency shall ensure that an agency-level assessment of the information collected during the compliance review process completed pursuant to this subsection is made publicly available. This agency-level assessment shall include an evaluation of each topic identified in subsection (a).
 (d)Rules of ConstructionNothing in this section shall be construed— (1)to limit any claim filed or other proceeding commenced, by the date of enactment of the Violence Against Women Reauthorization Act of 2019, with regard to any right, remedy, or procedure otherwise available under the Violence Against Women Reauthorization Act of 2005 (Public Law 109–162, 119 Stat. 2960), as in effect on the day prior to such date of enactment; or
 (2)to supersede any provision of any Federal, State, or local law that provides greater protection than this section for victims of domestic violence, dating violence, sexual assault, or stalking.
							41413.Department of Housing and Urban Development Violence Against Women Director
 (a)EstablishmentThere shall be, within the Office of the Secretary of the Department of Housing and Urban Development, a Violence Against Women Director (in this section referred to as the Director).
 (b)DutiesThe Director shall— (1)support implementation of the provisions of this subtitle;
 (2)coordinate development of Federal regulations, policy, protocols, and guidelines on matters relating to the implementation of this subtitle, at each agency administering a covered housing program;
 (3)advise and coordinate with designated officials within the United States Interagency Council on Homelessness, the Department of Housing and Urban Development, the Department of the Treasury, the Department of Agriculture, the Department of Health and Human Services, the Department of Veterans Affairs, and the Department of Justice concerning legislation, implementation, and other issues relating to or affecting the housing provisions under this subtitle;
 (4)provide technical assistance, coordination, and support to each appropriate agency regarding advancing housing protections and access to housing for victims of domestic violence, dating violence, sexual assault, and stalking, including compliance with this subtitle;
 (5)ensure that adequate technical assistance is made available to covered housing providers regarding implementation of this subtitle, as well as other issues related to advancing housing protections for victims of domestic violence, dating violence, sexual assault, and stalking, including compliance with this subtitle;
 (6)act as a liaison with the judicial branches of Federal, State, and local governments on matters relating to the housing needs of victims of domestic violence, dating violence, sexual assault, and stalking;
 (7)implement a quality control system and a corrective action plan system for those covered housing providers that fail to comply with this subtitle, wherein—
 (A)such corrective action plans shall be developed in partnership with national, State, or local programs focused on child or adult victims of domestic violence, dating violence, sexual assault, or stalking; and
 (B)such corrective action plans shall include provisions requiring covered housing providers to review and develop appropriate notices, procedures, and staff training to improve compliance with this subtitle, in partnership with national, state, or local programs focused on child or adult victims;
 (8)establish a formal reporting process to receive individual complaints concerning noncompliance with this subtitle;
 (9)coordinate the development of interagency guidelines to ensure that information concerning available dwelling units is forwarded to the Director by all covered housing providers for use by the Secretary in facilitating the emergency transfer process;
 (10)coordinate with HUD regional offices and officials at each appropriate agency the development of Federal regulations, policy, protocols, and guidelines regarding uniform timeframes for the completion of emergency transfers; and
 (11)ensure that the guidance and notices to victims are distributed in commonly encountered languages. (c)Rules of ConstructionNothing in this section shall be construed—
 (1)to limit any claim filed or other proceeding commenced, by the date of enactment of the Violence Against Women Reauthorization Act of 2019, with regard to any right, remedy, or procedure otherwise available under the Violence Against Women Reauthorization Act of 2005 (Public Law 109–162, 119 Stat. 2960), as in effect on the day prior to such date of enactment; or
 (2)to supersede any provision of any Federal, State, or local law that provides greater protection than this section for victims of domestic violence, dating violence, sexual assault, or stalking.
							41414.Prohibition on retaliation
 (a)Nondiscrimination requirementNo covered housing provider shall discriminate against any person because that person has opposed any act or practice made unlawful by this subtitle, or because that individual testified, assisted, or participated in any matter related to this subtitle.
 (b)Prohibition on coercionNo covered housing provider shall coerce, intimidate, threaten, or interfere with, or retaliate against, any person in the exercise or enjoyment of, or on account of the person having exercised or enjoyed, or on account of the person having aided or encouraged any other individual in the exercise or enjoyment of, any rights or protections under this subtitle, including—
 (1)intimidating or threatening any person because that person is assisting or encouraging an individual entitled to claim the rights or protections under this subtitle; and
 (2)retaliating against any person because that person has participated in any investigation or action to enforce this subtitle.
 (c)Enforcement authority of the SecretaryThe authority of the Secretary of Housing and Urban Development and the Office for Fair Housing and Equal Opportunity to enforce this section shall be the same as the Fair Housing Act (42 U.S.C. 3610 et seq.)..
			603.Protecting the right to report crime from one’s home
 (a)In generalChapter 2 of subtitle N of title IV of the Violence Against Women Act of 1994 (34 U.S.C. 12491 et seq.), as amended by this Act, is further amended by inserting after section 41414 the following:
					
						41415.Right to Report Crime and Emergencies from One’s Home
 (a)In generalLandlords, homeowners, residents, occupants, and guests of, and applicants for, housing assisted under a covered housing program shall have the right to seek law enforcement or emergency assistance on their own behalf or on behalf of another person in need of assistance, and shall not be penalized based on their requests for assistance or based on criminal activity of which they are a victim or otherwise not at fault under statutes, ordinances, regulations, or policies adopted or enforced by covered governmental entities as defined in subsection (d). Penalties that are prohibited include—
 (1)actual or threatened assessment of penalties, fees, or fines; (2)actual or threatened eviction;
 (3)actual or threatened refusal to rent or renew tenancy; (4)actual or threatened refusal to issue an occupancy permit or landlord permit; and
 (5)actual or threatened closure of the property, or designation of the property as a nuisance or a similarly negative designation.
 (b)ReportingConsistent with the process provided for in section 104(b) of the Housing and Community Development Act of 1974 (42 U.S.C. 5304(b)), covered governmental entities shall—
 (1)report any of their laws or policies, or, as applicable, the laws or policies adopted by subgrantees, that impose penalties on landlords, homeowners, residents, occupants, guests, or housing applicants based on requests for law enforcement or emergency assistance or based on criminal activity that occurred at a property; and
 (2)certify that they are in compliance with the protections under this subtitle or describe the steps they will take within 180 days to come into compliance, or to ensure compliance among subgrantees.
 (c)OversightOversight and accountability mechanisms provided for under title VIII of the Civil Rights Act of 1968 (42 U.S.C. 3601 et seq.) shall be available to address violations of this section.
 (d)DefinitionFor purposes of this section, covered governmental entity shall mean any municipal, county, or state government that receives funding pursuant to section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306).
 (e)SubgranteesFor those covered governmental entities that distribute funds to subgrantees, compliance with subsection (b)(1) includes inquiring about the existence of laws and policies adopted by subgrantees that impose penalties on landlords, homeowners, residents, occupants, guests, or housing applicants based on requests for law enforcement or emergency assistance or based on criminal activity that occurred at a property..
				(b)Supporting effective, alternative crime reduction methods
 (1)Additional authorized use of Byrne-JAG fundsSection 501(a)(1) of subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10152(a)(1)) is amended by adding after subparagraph (H) the following:
						
 (I)Programs for the development and implementation of alternative methods of reducing crime in communities, to supplant punitive programs or policies. For purposes of this subparagraph, a punitive program or policy is a program or policy that (i) imposes a penalty on a victim of domestic violence, dating violence, sexual assault, or stalking, on the basis of a request by the victim for law enforcement or emergency assistance; or (ii) imposes a penalty on such a victim because of criminal activity at the property in which the victim resides..
 (2)Additional authorized use of COPS fundsSection 1701(b) of part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381(b)) is amended—
 (A)in paragraph (22), by striking and after the semicolon; (B)in paragraph (23), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (24)to develop and implement alternative methods of reducing crime in communities, to supplant punitive programs or policies (as such term is defined in section 501(a)(1)(I))..
 (3)Additional authorized use of grants to encourage arrest policiesSection 2101(b) of part U of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10461(b)), as amended by this Act, is further amended by adding at the end the following:
						
 (25)To develop and implement alternative methods of reducing crime in communities, to supplant punitive programs or policies. For purposes of this paragraph, a punitive program or policy is a program or policy that (A) imposes a penalty on a victim of domestic violence, dating violence, sexual assault, or stalking, on the basis of a request by the victim for law enforcement or emergency assistance; or (B) imposes a penalty on such a victim because of criminal activity at the property in which the victim resides..
					604.Transitional housing assistance grants for victims of domestic violence, dating violence, sexual
 assault, or stalkingSection 40299 of the Violence Against Women Act of 1994 (34 U.S.C. 12351) is amended— (1)in subsection (a), in the matter preceding paragraph (1)—
 (A)by striking the Director of the Violence Against Women Office and inserting the Director of the Office on Violence Against Women; and (B)by inserting after , other nonprofit, nongovernmental organizations the following: , population-specific organizations; and
 (2)in subsection (g)— (A)in paragraph (1), by striking 2014 through 2018 and inserting 2020 through 2024;
 (B)in paragraph (2), by striking 5 percent and inserting 8 percent; and (C)in paragraph (3)(B), by striking 0.25 percent and inserting 0.5 percent.
					605.Addressing the housing needs of victims of domestic violence, dating violence, sexual assault, and
			 stalking
 (a)McKinney-Vento Homeless Assistance GrantsSection 423(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11383(a)) is amended by adding at the end the following:
					
 (13)Facilitating and coordinating activities to ensure compliance with section 41411(e) of the Violence Against Women Act of 1994, including, in consultation with the regional office (if applicable) of the appropriate agency (as such term is defined in section 41411 of the Violence Against Women Act of 1994), development of external transfer memoranda of understanding between covered housing providers, participating in the local Continua of Care, facilitation of external transfers between those covered housing providers participating in the local Continua of Care, and monitoring compliance with the confidentiality protections of section 41411(c)(4) of the Violence Against Women Act of 1994 for reporting to that regional office..
 (b)Definition of domestic violence and other dangerous or life-Threatening conditions amendedSection 103(b) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302(b)) is amended to read as follows:
					
 (b)Domestic violence and other dangerous or life-Threatening conditionsNotwithstanding any other provision of this section, the Secretary shall consider to be homeless any individual or family who—
 (1)is fleeing, or attempting to flee, domestic violence, dating violence, sexual assault, stalking, and who have no other residence and lack resources to obtain other permanent housing; or
 (2)is fleeing or attempting to flee a dangerous or life-threatening condition in the individual’s or family’s current housing situation, including where the health and safety of children are jeopardized and who have no other residence and lack the resources or support networks to obtain other permanent housing..
 (c)Collaborative grants To increase the long-Term stability of victimsSection 41404(i) of the Violence Against Women Act of 1994 (34 U.S.C. 12474(i)) is amended by striking 2014 through 2018 and inserting 2020 through 2024.
 (d)Grants To combat violence against women in public and assisted housingSection 41405 of the Violence Against Women Act of 1994 (34 U.S.C. 12475) is amended— (1)in subsection (b), by striking the Director of the Violence Against Women Office and inserting the Director of the Office on Violence Against Women;
 (2)in subsection (c)(2)(D), by inserting after linguistically and culturally specific service providers, the following: population-specific organizations,; and (3)in subsection (g), by striking 2014 through 2018 and inserting the following: 2020 through 2024.
 606.United States Housing Act of 1937 amendmentsSection 5A(d) of the United States Housing Act of 1937 (42 U.S.C. 1437c–1(d)) is amended— (1)by amending paragraph (13) to read as follows:
					
						(13)Domestic violence, dating violence, sexual assault, or stalking programs
 (A)CopiesA copy of— (i)all standardized notices issued pursuant to the housing protections under subtitle N of the Violence Against Women Act of 1994, including the notice required under section 41411(d) of the Violence Against Women Act of 1994;
 (ii)the emergency transfer plan issued pursuant to section 41411 of the Violence Against Women Act of 1994; and
 (iii)any and all memoranda of understanding with other covered housing providers developed to facilitate emergency transfers under section 41411(e) of the Violence Against Women Act of 1994.
 (B)DescriptionsA description of— (i)any activities, services, or programs provided or offered by an agency, either directly or in partnership with other service providers, to child or adult victims of domestic violence, dating violence, sexual assault, or stalking;
 (ii)any activities, services, or programs provided or offered by a public housing agency that helps child and adult victims of domestic violence, dating violence, sexual assault, or stalking, to obtain or maintain housing;
 (iii)any activities, services, or programs provided or offered by a public housing agency to prevent domestic violence, dating violence, sexual assault, and stalking, or to enhance victim safety in assisted families; and
 (iv)all training and support services offered to staff of the public housing agency to provide a basic understanding of domestic violence, dating violence, sexual assault, and stalking, and to facilitate implementation of the housing protections of section 41411 of the Violence Against Women Act of 1994.; and
 (2)in paragraph (16), by inserting the Violence Against Women Act of 1994, before the Fair Housing Act. VIIEconomic Security for Victims 701.FindingsCongress finds the following:
 (1)Over 1 in 3 women experience sexual violence, and 1 in 5 women have survived completed or attempted rape. Such violence has a devastating impact on women’s physical and emotional health, financial security, and ability to maintain their jobs, and thus impacts interstate commerce and economic security.
 (2)The Office on Violence Against Women of the Department of Justice defines domestic violence as a pattern of abusive behavior in any relationship that is used by one intimate partner to gain or maintain power and control over another intimate partner. Domestic violence can include physical, sexual, emotional, economic, or psychological actions or threats of actions that influence another person. Domestic violence includes any behaviors that intimidate, manipulate, humiliate, isolate, frighten, terrorize, coerce, threaten, blame, hurt, injure, or wound an individual.
 (3)The Centers for Disease Control and Prevention report that domestic violence or intimate partner violence is a serious public health issue for millions of individuals in the United States. Nearly 1 in 4 women and 1 in 9 men in the United States have suffered sexual violence, physical violence, or stalking by an intimate partner.
 (4)Transgender and gender non-conforming people face extraordinary levels of physical and sexual violence.
 (5)More than 1 in 4 transgender people have faced bias-driven assault, and this rate is higher for trans women and trans people of color.
 (6)The American Foundation for Suicide Prevention has found that transgender and gender non-conforming people had an elevated prevalence of suicide attempts, especially when they have suffered physical or sexual violence.
 (7)Homicide is one of the leading causes of death for women on the job. Domestic partners or relatives commit 43 percent of workplace homicides against women. One study found that intimate partner violence resulted in 142 homicides among women at work in the United States from 2003 to 2008, a figure which represents 22 percent of the 648 workplace homicides among women during the period. In fact, in 2010, homicides against women at work increased by 13 percent despite continuous declines in overall workplace homicides in recent years.
 (8)Women in the United States are 11 times more likely to be murdered with guns than women in other high-income countries. Female intimate partners are more likely to be murdered with a firearm than all other means combined. The presence of a gun in domestic violence situations increases the risk of homicide for women by 500 percent.
 (9)Violence can have a dramatic impact on the survivor of such violence. Studies indicate that 44 percent of surveyed employed adults experienced the effect of domestic violence in the workplace, and 64 percent indicated their workplace performance was affected by such violence. Another recent survey found that 78 percent of offenders used workplace resources to express anger, check up on, pressure, or threaten a survivor. Sexual assault, whether occurring in or out of the workplace, can impair an employee’s work performance, require time away from work, and undermine the employee’s ability to maintain a job. Nearly 50 percent of sexual assault survivors lose their jobs or are forced to quit in the aftermath of the assaults.
 (10)Studies find that 60 percent of single women lack economic security and 81 percent of households with single mothers live in economic insecurity. Significant barriers that survivors confront include access to housing, transportation, and child care. Ninety-two percent of homeless women have experienced domestic violence, and more than 50 percent of such women cite domestic violence as the direct cause for homelessness. Survivors are deprived of their autonomy, liberty, and security, and face tremendous threats to their health and safety.
 (11)The Centers for Disease Control and Prevention report that survivors of severe intimate partner violence lose nearly 8 million days of paid work, which is the equivalent of more than 32,000 full-time jobs and almost 5,600,000 days of household productivity each year. Therefore, women disproportionately need time off to care for their health or to find safety solutions, such as obtaining a restraining order or finding housing, to avoid or prevent further violence.
 (12)Annual costs of intimate partner violence are estimated to be more than $8,300,000,000. According to the Centers for Disease Control and Prevention, the costs of intimate partner violence against women in 1995 exceeded an estimated $5,800,000,000. These costs included nearly $4,100,000,000 in the direct costs of medical and mental health care and nearly $1,800,000,000 in the indirect costs of lost productivity. These statistics are generally considered to be underestimated because the costs associated with the criminal justice system are not included.
 (13)Fifty-five percent of senior executives recently surveyed said domestic violence has a harmful effect on their company’s productivity, and more than 70 percent said domestic violence negatively affects attendance. Seventy-eight percent of human resources professionals consider partner violence a workplace issue. However, more than 70 percent of United States workplaces have no formal program or policy that addresses workplace violence, let alone domestic violence. In fact, only four percent of employers provided training on domestic violence.
 (14)Studies indicate that one of the best predictors of whether a survivor will be able to stay away from his or her abuser is the degree of his or her economic independence. However, domestic violence, dating violence, sexual assault, and stalking often negatively impact a survivor’s ability to maintain employment.
 (15)Abusers frequently seek to exert financial control over their partners by actively interfering with their ability to work, including preventing their partners from going to work, harassing their partners at work, limiting their partners’ access to cash or transportation, and sabotaging their partners’ child care arrangements.
 (16)Economic abuse refers to behaviors that control an intimate partner’s ability to acquire, use, and maintain access to, money, credit, ownership of assets, or access to governmental or private financial benefits, including defaulting on joint obligations (such as school loans, credit card debt, mortgages, or rent). Other forms of such abuse may include preventing someone from attending school, threatening to or actually terminating employment, controlling or withholding access to cash, checking, or credit accounts, and attempting to damage or sabotage the creditworthiness of an intimate partner, including forcing an intimate partner to write bad checks, forcing an intimate partner to default on payments related to household needs, such as housing, or forcing an intimate partner into bankruptcy.
 (17)The Patient Protection and Affordable Care Act (Public Law 111–148), and the amendments made by such Act, ensures that most health plans must cover preventive services, including screening and counseling for domestic violence, at no additional cost. In addition, it prohibits insurance companies from discriminating against patients for preexisting conditions, like domestic violence.
 (18)Yet, more can be done to help survivors. Federal law in effect on the day before the date of enactment of this Act does not explicitly—
 (A)authorize survivors of domestic violence, dating violence, sexual assault, or stalking to take leave from work to seek legal assistance and redress, counseling, or assistance with safety planning activities;
 (B)address the eligibility of survivors of domestic violence, dating violence, sexual assault, or stalking for unemployment compensation;
 (C)provide job protection to survivors of domestic violence, dating violence, sexual assault, or stalking;
 (D)prohibit insurers and employers who self-insure employee benefits from discriminating against survivors of domestic violence, dating violence, sexual assault, or stalking and those who help them in determining eligibility, rates charged, and standards for payment of claims; or
 (E)prohibit insurers from disclosing information about abuse and the location of the survivors through insurance databases and other means.
 (19)This Act aims to empower survivors of domestic violence, dating violence, sexual assault, or stalking to be free from violence, hardship, and control, which restrains basic human rights to freedom and safety in the United States.
 702.National Resource Center on workplace responses to assist victims of domestic and sexual violenceSection 41501 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12501) is amended—
 (1)in subsection (a)— (A)by inserting and sexual harassment after domestic and sexual violence; and
 (B)by striking employers and labor organizations and inserting employers, labor organizations, and victim service providers; (2)in subsection (b)(3), by striking and stalking and inserting stalking, and sexual harassment;
 (3)in subsection (c)(1), by inserting before the period at the end or sexual harassment; (4)in subsection (c)(2)(A), by inserting or sexual harassment after sexual violence; and
 (5)in subsection (e), by striking $1,000,000 for each of fiscal years 2014 through 2018 and inserting $2,000,000 for each of fiscal years 2020 through 2024. 703.Entitlement to unemployment compensation for victims of sexual and other harassment and survivors of domestic violence, sexual assault, or stalking (a)Unemployment compensation (1)Section 3304(a) of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (18), by redesignating paragraph (19) as paragraph (20), and by inserting after paragraph (18) the following new paragraph:
						
 (19)no person may be denied compensation under such State law solely on the basis of the individual having a voluntary separation from work if such separation is attributable to such individual being a victim of sexual or other harassment or a survivor of domestic violence, sexual assault, or stalking; and.
 (2)Section 3304 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
						
 (g)Sexual or other harassment; etc (1)DocumentationFor purposes of subsection (a)(19), a voluntary separation of an individual shall be considered to be attributable to such individual being a survivor or victim of sexual or other harassment or a survivor of domestic violence, sexual assault, or stalking if such individual submits such evidence as the State deems sufficient.
 (2)Sufficient documentationFor purposes of paragraph (1), a State shall deem sufficient, at a minimum— (A)evidence of such harassment, violence, assault, or stalking in the form of—
 (i)a sworn statement and a form of identification; (ii)a police or court record; or
 (iii)documentation from a victim service provider, an attorney, a police officer, a medical professional, a social worker, an antiviolence counselor, a member of the clergy, or another professional; and
 (B)an attestation that such voluntary separation is attributable to such harassment, violence, assault, or stalking.
 (3)DefinitionsFor purposes of this section— (A)The terms domestic violence, sexual assault, stalking, victim of sexual or other harassment, and survivor of domestic violence, sexual assault, or stalking have the meanings given such terms under State law, regulation, or policy.
 (B)The term victim service provider has the meaning given such term in section 40002 of the Violence Against Women Act of 1994.. (b)Unemployment compensation personnel trainingSection 303(a) of the Social Security Act (42 U.S.C. 503(a)) is amended—
 (1)by redesignating paragraphs (4) through (12) as paragraphs (5) through (13), respectively; and (2)by inserting after paragraph (3) the following new paragraph:
						
							(4)
 (A)Such methods of administration as will ensure that— (i)applicants for unemployment compensation and individuals inquiring about such compensation are notified of the provisions of section 3304(a)(19) of the Internal Revenue Code of 1986; and
 (ii)claims reviewers and hearing personnel are trained in— (I)the nature and dynamics of sexual and other harassment, domestic violence, sexual assault, or stalking; and
 (II)methods of ascertaining and keeping confidential information about possible experiences of sexual and other harassment, domestic violence, sexual assault, or stalking to ensure that—
 (aa)requests for unemployment compensation based on separations stemming from sexual and other harassment, domestic violence, sexual assault, or stalking are identified and adjudicated; and
 (bb)confidentiality is provided for the individual’s claim and submitted evidence. (B)For purposes of this paragraph—
 (i)the terms domestic violence, sexual assault, and stalking have the meanings given such terms in section 40002 of the Violence Against Women Act of 1994; (ii)the term sexual and other harassment has the meaning given such term under State law, regulation, or policy; and
 (iii)the term survivor of domestic violence, sexual assault, or stalking means— (I)a person who has experienced or is experiencing domestic violence, sexual assault, or stalking; and
 (II)a person whose family or household member has experienced or is experiencing domestic violence, sexual assault, or stalking..
 (c)TANF personnel trainingSection 402(a) of the Social Security Act (42 U.S.C. 602(a)) is amended by adding at the end the following new paragraph:
					
						(8)Certification that the State will provide information to survivors of sexual and other harassment,
			 domestic violence, sexual assault, or stalking
 (A)In generalA certification by the chief executive officer of the State that the State has established and is enforcing standards and procedures to—
 (i)ensure that applicants for assistance under the State program funded under this part and individuals inquiring about such assistance are adequately notified of—
 (I)the provisions of section 3304(a)(19) of the Internal Revenue Code of 1986; and (II)assistance made available by the State to survivors of sexual and other harassment, domestic violence, sexual assault, or stalking;
 (ii)ensure that case workers and other agency personnel responsible for administering the State program funded under this part are adequately trained in—
 (I)the nature and dynamics of sexual and other harassment, domestic violence, sexual assault, or stalking;
 (II)State standards and procedures relating to the prevention of, and assistance for individuals who are survivors of sexual and other harassment, domestic violence, sexual assault, or stalking; and
 (III)methods of ascertaining and keeping confidential information about possible experiences of sexual and other harassment, domestic violence, sexual assault, or stalking;
 (iii)ensure that, if a State has elected to establish and enforce standards and procedures regarding the screening for, and identification of, domestic violence pursuant to paragraph (7)—
 (I)applicants for assistance under the State program funded under this part and individuals inquiring about such assistance are adequately notified of options available under such standards and procedures; and
 (II)case workers and other agency personnel responsible for administering the State program funded under this part are provided with adequate training regarding such standards and procedures and options available under such standards and procedures; and
 (iv)ensure that the training required under subparagraphs (B) and, if applicable, (C)(ii) is provided through a training program operated by an eligible entity.
 (B)DefinitionsFor purposes of this paragraph— (i)the terms domestic violence, sexual assault, and stalking have the meanings given such terms in section 40002 of the Violence Against Women Act of 1994;
 (ii)the term sexual and other harassment has the meaning given such term under State law, regulation, or policy; and (iii)the term survivor of domestic violence, sexual assault, or stalking means—
 (I)a person who has experienced or is experiencing domestic violence, sexual assault, or stalking; and (II)a person whose family or household member has experienced or is experiencing domestic violence, sexual assault, or stalking..
				(d)Sexual and other harassment, domestic violence, sexual assault, or stalking training grant program
 (1)Grants authorizedThe Secretary of Labor (in this subsection referred to as the Secretary) is authorized to award— (A)a grant to a national victim service provider in order for such organization to—
 (i)develop and disseminate a model training program (and related materials) for the training required under section 303(a)(4)(B) of the Social Security Act, as added by subsection (b), and under subparagraph (B) and, if applicable, subparagraph (C)(ii) of section 402(a)(8) of such Act, as added by subsection (c); and
 (ii)provide technical assistance with respect to such model training program, including technical assistance to the temporary assistance for needy families program and unemployment compensation personnel; and
 (B)grants to State, tribal, or local agencies in order for such agencies to contract with eligible entities to provide State, tribal, or local caseworkers and other State, tribal, or local agency personnel responsible for administering the temporary assistance for needy families program established under part A of title IV of the Social Security Act in a State or Indian reservation with the training required under subparagraph (B) and, if applicable, subparagraph (C)(ii) of such section 402(a)(8).
 (2)Eligible entity definedFor purposes of paragraph (1)(B), the term eligible entity means an entity— (A)that is—
 (i)a State or tribal domestic violence coalition or sexual assault coalition; (ii)a State or local victim service provider with recognized expertise in the dynamics of domestic violence, sexual assault, or stalking whose primary mission is to provide services to survivors of domestic violence, sexual assault, or stalking, including a rape crisis center or domestic violence program; or
 (iii)an organization with demonstrated expertise in State or county welfare laws and implementation of such laws and experience with disseminating information on such laws and implementation, but only if such organization will provide the required training in partnership with an entity described in clause (i) or (ii); and
 (B)that— (i)has demonstrated expertise in the dynamics of both domestic violence and sexual assault, such as a joint domestic violence and sexual assault coalition; or
 (ii)will provide the required training in partnership with an entity described in clause (i) or (ii) of subparagraph (A) in order to comply with the dual domestic violence and sexual assault expertise requirement under clause (i).
 (3)ApplicationAn entity seeking a grant under this subsection shall submit an application to the Secretary at such time, in such form and manner, and containing such information as the Secretary specifies.
					(4)Reports
 (A)Reports to congressNot later than a year after the date of the enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a report on the grant program established under this subsection.
 (B)Reports available to publicThe Secretary shall establish procedures for the dissemination to the public of each report submitted under subparagraph (A). Such procedures shall include the use of the internet to disseminate such reports.
						(5)Authorization of appropriations
 (A)In generalThere are authorized to be appropriated— (i)$1,000,000 for fiscal year 2020 to carry out the provisions of paragraph (1)(A); and
 (ii)$12,000,000 for each of fiscal years 2020 through 2024 to carry out the provisions of paragraph (1)(B).
 (B)Three-year availability of grant fundsEach recipient of a grant under this subsection shall return to the Secretary any unused portion of such grant not later than 3 years after the date the grant was awarded, together with any earnings on such unused portion.
 (C)Amounts returnedAny amounts returned pursuant to subparagraph (B) shall be available without further appropriation to the Secretary for the purpose of carrying out the provisions of paragraph (1)(B).
						(e)Effect on existing laws, etc
 (1)More protective laws, agreements, programs, and plansNothing in this title shall be construed to supersede any provision of any Federal, State, or local law, collective bargaining agreement, or employment benefits program or plan that provides greater unemployment insurance benefits for survivors of sexual and other harassment, domestic violence, sexual assault, or stalking than the rights established under this title.
 (2)Less protective laws, agreements, programs, and plansAny law, collective bargaining agreement, or employment benefits program or plan of a State or unit of local government is preempted to the extent that such law, agreement, or program or plan would impair the exercise of any right established under this title or the amendments made by this title.
					(f)Effective date
					(1)Unemployment amendments
 (A)In generalExcept as provided in subparagraph (B) and paragraph (2), the amendments made by this section shall apply in the case of compensation paid for weeks beginning on or after the expiration of the 180-day period beginning on the date of enactment of this Act.
						(B)Extension of effective date for State law amendment
 (i)In generalExcept as provided in paragraph (2), in a case in which the Secretary of Labor identifies a State as requiring a change to its statutes, regulations, or policies in order to comply with the amendments made by this section, such amendments shall apply in the case of compensation paid for weeks beginning after the earlier of—
 (I)the date the State changes its statutes, regulations, or policies in order to comply with such amendments; or
 (II)the end of the first session of the State legislature which begins after the date of enactment of this Act or which began prior to such date and remained in session for at least 25 calendar days after such date, except that in no case shall such amendments apply before the date that is 180 days after the date of enactment of this Act.
 (ii)Session definedIn this subparagraph, the term session means a regular, special, budget, or other session of a State legislature. (2)TANF amendment (A)In generalExcept as provided in subparagraph (B), the amendment made by subsection (c) shall take effect on the date of enactment of this Act.
 (B)Extension of effective date for State law amendmentIn the case of a State plan under part A of title IV of the Social Security Act which the Secretary of Health and Human Services determines requires State action (including legislation, regulation, or other administrative action) in order for the plan to meet the additional requirements imposed by the amendment made by subsection (c), the State plan shall not be regarded as failing to comply with the requirements of such amendment on the basis of its failure to meet these additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session is considered to be a separate regular session of the State legislature.
 (g)DefinitionsIn this section, the terms domestic violence, sexual assault, stalking, survivor of domestic violence, sexual assault, or stalking, and victim service provider have the meanings given such terms in section 3304(g) of the Internal Revenue Code of 1986. 704.Study and reports on barriers to survivors’ economic security access (a)StudyThe Secretary of Health and Human Services, in consultation with the Secretary of Labor, shall conduct a study on the barriers that survivors of domestic violence, dating violence, sexual assault, or stalking throughout the United States experience in maintaining economic security as a result of issues related to domestic violence, dating violence, sexual assault, or stalking.
 (b)ReportsNot later than 1 year after the date of enactment of this title, and every 5 years thereafter, the Secretary of Health and Human Services, in consultation with the Secretary of Labor, shall submit a report to Congress on the study conducted under subsection (a).
 (c)ContentsThe study and reports under this section shall include— (1)identification of geographic areas in which State laws, regulations, and practices have a strong impact on the ability of survivors of domestic violence, dating violence, sexual assault, or stalking to exercise—
 (A)any rights under this Act without compromising personal safety or the safety of others, including family members and excluding the abuser; and
 (B)other components of economic security, including financial empowerment, affordable housing, transportation, healthcare access, and quality education and training opportunities;
 (2)identification of geographic areas with shortages in resources for such survivors, with an accompanying analysis of the extent and impact of such shortage;
 (3)analysis of factors related to industries, workplace settings, employer practices, trends, and other elements that impact the ability of such survivors to exercise any rights under this Act without compromising personal safety or the safety of others, including family members;
 (4)the recommendations of the Secretary of Health and Human Services and the Secretary of Labor with respect to resources, oversight, and enforcement tools to ensure successful implementation of the provisions of this Act in order to support the economic security and safety of survivors of domestic violence, dating violence, sexual assault, or stalking; and
 (5)best practices for States, employers, health carriers, insurers, and other private entities in addressing issues related to domestic violence, dating violence, sexual assault, or stalking.
 705.GAO StudyNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate a report that examines, with respect to survivors of domestic violence, dating violence, sexual assault, or stalking who are, or were, enrolled at institutions of higher education and borrowed a loan made, insured, or guaranteed under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) for which the survivors have not repaid the total interest and principal due, each of the following:
 (1)The implications of domestic violence, dating violence, sexual assault, or stalking on a borrower's ability to repay their Federal student loans.
 (2)The adequacy of policies and procedures regarding Federal student loan deferment, forbearance, and grace periods when a survivor has to suspend or terminate the survivor's enrollment at an institution of higher education due to domestic violence, dating violence, sexual assault, or stalking.
 (3)The adequacy of institutional policies and practices regarding retention or transfer of credits when a survivor has to suspend or terminate the survivor's enrollment at an institution of higher education due to domestic violence, dating violence, sexual assault, or stalking.
 (4)The availability or any options for a survivor of domestic violence, dating violence, sexual assault, or stalking who attended an institution of higher education that committed unfair, deceptive, or abusive acts or practices, or otherwise substantially misrepresented information to students, to be able to seek a defense to repayment of the survivor's Federal student loan.
 (5)The limitations faced by a survivor of domestic violence, dating violence, sexual assault, or stalking to obtain any relief or restitution on the survivor's Federal student loan debt due to the use of forced arbitration, gag orders, or bans on class actions.
				706.Education and information programs for survivors
				(a)Public education campaign
 (1)In generalThe Secretary of Labor, in conjunction with the Secretary of Health and Human Services (through the Director of the Centers for Disease Control and Prevention and the grant recipient under section 41501 of the Violence Against Women Act of 1994 that establishes the national resource center on workplace responses to assist victims of domestic and sexual violence) and the Attorney General (through the Principal Deputy Director of the Office on Violence Against Women), shall coordinate and provide for a national public outreach and education campaign to raise public awareness of the workplace impact of domestic violence, dating violence, sexual assault, and stalking, including outreach and education for employers, service providers, teachers, and other key partners. This campaign shall pay special attention to ensure that survivors are made aware of the existence of the following types of workplace laws (federal and/or State): anti-discrimination laws that bar treating survivors differently; leave laws, both paid and unpaid that are available for use by survivors; unemployment insurance laws and policies that address survivor eligibility.
 (2)DisseminationThe Secretary of Labor, in conjunction with the Secretary of Health and Human Services and the Attorney General, as described in paragraph (1), may disseminate information through the public outreach and education campaign on the resources and rights referred to in this subsection directly or through arrangements with health agencies, professional and nonprofit organizations, consumer groups, labor organizations, institutions of higher education, clinics, the media, and Federal, State, and local agencies.
 (3)InformationThe information disseminated under paragraph (2) shall include, at a minimum, a description of— (A)the resources and rights that are—
 (i)available to survivors of domestic violence, dating violence, sexual assault, or stalking; and (ii)established in this Act and the Violence Against Women Act of 1994 (34 U.S.C. 12291 et seq.);
 (B)guidelines and best practices on prevention of domestic violence, dating violence, stalking, and sexual assault;
 (C)resources that promote healthy relationships and communication skills; (D)resources that encourage bystander intervention in a situation involving domestic violence, dating violence, stalking, or sexual assault;
 (E)resources that promote workplace policies that support and help maintain the economic security of survivors of domestic violence, dating violence, sexual assault, or stalking, including guidelines and best practices to promote the creation of effective employee assistance programs; and
 (F)resources and rights that the heads of Federal agencies described in paragraph (2) determine are appropriate to include.
 (4)Common languagesThe Secretary of Labor shall ensure that the information disseminated to survivors under paragraph (2) is made available in commonly encountered languages.
 (b)DefinitionsIn this section: (1)Employee (A)In generalThe term employee means any individual employed by an employer. In the case of an individual employed by a public agency, such term means an individual employed as described in section 3(e)(2) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)(2)).
 (B)BasisThe term includes a person employed as described in subparagraph (A) on a full- or part-time basis, for a fixed time period, on a temporary basis, pursuant to a detail, or as a participant in a work assignment as a condition of receipt of Federal or State income-based public assistance.
 (2)EmployerThe term employer— (A)means any person engaged in commerce or in any industry or activity affecting commerce who employs 15 or more individuals; and
 (B)includes any person acting directly or indirectly in the interest of an employer in relation to an employee, and includes a public agency that employs individuals as described in section 3(e)(2) of the Fair Labor Standards Act of 1938, but does not include any labor organization (other than when acting as an employer) or anyone acting in the capacity of officer or agent of such labor organization.
 (3)FLSA termsThe terms employ and State have the meanings given the terms in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203).
 (c)Study on workplace responsesThe Secretary of Labor, in conjunction with the Secretary of Health and Human Services, shall conduct a study on the status of workplace responses to employees who experience domestic violence, dating violence, sexual assault, or stalking while employed, in each State and nationally, to improve the access of survivors of domestic violence, dating violence, sexual assault, or stalking to supportive resources and economic security.
 (d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2020 through 2024.
 707.SeverabilityIf any provision of this Act, any amendment made by this Act, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the remainder of the provisions of this Act, the amendments made by this Act, and the application of such provisions or amendments to any person or circumstance shall not be affected.
			VIIIHomicide reduction initiatives
			801.Prohibiting persons convicted of misdemeanor crimes against dating partners and persons subject to
 protection ordersSection 921(a) of title 18, United States Code, is amended— (1)in paragraph (32), by striking all that follows after The term intimate partner and inserting the following:
					
 —(A)means, with respect to a person, the spouse of the person, a former spouse of the person, an individual who is a parent of a child of the person, and an individual who cohabitates or has cohabited with the person; and
 (B)includes— (i)a dating partner or former dating partner (as defined in section 2266); and
 (ii)any other person similarly situated to a spouse who is protected by the domestic or family violence laws of the State or tribal jurisdiction in which the injury occurred or where the victim resides.;
 (2)in paragraph (33)(A)— (A)in clause (i), by inserting after Federal, State, the following: municipal,; and
 (B)in clause (ii), by inserting intimate partner, after spouse, each place it appears; (3)by redesignating paragraphs (34) and (35) as paragraphs (35) and (36) respectively; and
 (4)by inserting after paragraph (33) the following:  (34) (A)The term misdemeanor crime of stalking means an offense that—
 (i)is a misdemeanor crime of stalking under Federal, State, Tribal, or municipal law; and (ii)is a course of harassment, intimidation, or surveillance of another person that—
 (I)places that person in reasonable fear of material harm to the health or safety of— (aa)that person;
 (bb)an immediate family member (as defined in section 115) of that person; (cc)a household member of that person; or
 (dd)a spouse or intimate partner of that person; or (II)causes, attempts to cause, or would reasonably be expected to cause emotional distress to a person described in item (aa), (bb), (cc), or (dd) of subclause (I).
 (B)A person shall not be considered to have been convicted of such an offense for purposes of this chapter, unless—
 (i)the person was represented by counsel in the case, or knowingly and intelligently waived the right to counsel in the case; and
 (ii)in the case of a prosecution for an offense described in this paragraph for which a person was entitled to a jury trial in the jurisdiction in which the case was tried, either—
 (I)the case was tried by a jury; or (II)the person knowingly and intelligently waived the right to have the case tried by a jury, by guilty plea or otherwise.
 (C)A person shall not be considered to have been convicted of such an offense for purposes of this chapter if the conviction has been expunged or set aside, or is an offense for which the person has been pardoned or has had civil rights restored (if the law of the applicable jurisdiction provides for the loss of civil rights under such an offense) unless the pardon, expungement, or restoration of civil rights expressly provides that the person may not ship, transport, possess, or receive firearms..
 802.Prohibiting stalkers and individuals subject to court order from possessing a firearmSection 922 of title 18, United States Code, is amended— (1)in subsection (d)—
 (A)in paragraph (8), by striking that restrains such person and all that follows, and inserting described in subsection (g)(8);; (B)in paragraph (9), by striking the period at the end and inserting ; or; and
 (C)by inserting after paragraph (9) the following:  (10)who has been convicted in any court of a misdemeanor crime of stalking.; and 
 (2)in subsection (g)— (A)by amending paragraph (8) to read as follows:
						
 (8)who is subject to a court order— (A)that was issued—
 (i)after a hearing of which such person received actual notice, and at which such person had an opportunity to participate; or
 (ii)in the case of an ex parte order, relative to which notice and opportunity to be heard are provided—
 (I)within the time required by State, tribal, or territorial law; and (II)in any event within a reasonable time after the order is issued, sufficient to protect the due process rights of the person;
 (B)that restrains such person from— (i)harassing, stalking, or threatening an intimate partner of such person or child of such intimate partner or person, or engaging in other conduct that would place an intimate partner in reasonable fear of bodily injury to the partner or child; or
 (ii)intimidating or dissuading a witness from testifying in court; and (C)that—
 (i)includes a finding that such person represents a credible threat to the physical safety of such individual described in subparagraph (B); or
 (ii)by its terms explicitly prohibits the use, attempted use, or threatened use of physical force against such individual described in subparagraph (B) that would reasonably be expected to cause bodily injury;;
 (B)in paragraph (9), by striking the comma at the end and inserting ; or; and (C)by inserting after paragraph (9) the following:
						
 (10)who has been convicted in any court of a misdemeanor crime of stalking,.  IXSafety for Indian Women 901.Findings and purposes (a)FindingsCongress finds the following:
 (1)American Indians and Alaska Natives are 2.5 times as likely to experience violent crimes—and at least 2 times more likely to experience rape or sexual assault crimes—compared to all other races.
 (2)More than 4 in 5 American Indian and Alaska Native women, or 84.3 percent, have experienced violence in their lifetime.
 (3)The vast majority of Native victims—96 percent of women and 89 percent of male victims—report being victimized by a non-Indian.
 (4)Native victims of sexual violence are three times as likely to have experienced sexual violence by an interracial perpetrator as non-Hispanic White victims and Native stalking victims are nearly 4 times as likely to be stalked by someone of a different race.
 (5)While tribes exercising jurisdiction over non-Indians have reported significant successes, the inability to prosecute crimes related to the Special Domestic Violence Criminal Jurisdiction crimes continues to leave Tribes unable to fully hold domestic violence offenders accountable.
 (6)Tribal prosecutors report that the majority of domestic violence cases involve children either as witnesses or victims, and Department of Justice reports that American Indian and Alaska Native children suffer exposure to violence at rates higher than any other race in the United States.
 (7)Childhood exposure to violence has immediate and long-term effects, including: increased rates of altered neurological development, poor physical and mental health, poor school performance, substance abuse, and overrepresentation in the juvenile justice system.
 (8)According to the Centers for Disease Control and Prevention, homicide is the third leading cause of death among American Indian and Alaska Native women between 10 and 24 years of age and the fifth leading cause of death for American Indian and Alaska Native women between 25 and 34 years of age.
 (9)On some reservations, Indian women are murdered at more than 10 times the national average. (10)According to a 2010 Government Accountability Office report, United States Attorneys declined to prosecute nearly 52 percent of violent crimes that occur in Indian country.
 (11)Investigation into cases of missing and murdered Indian women is made difficult for tribal law enforcement agencies due to a lack of resources, such as—
 (A)necessary training, equipment, or funding; (B)a lack of interagency cooperation; and
 (C)a lack of appropriate laws in place. (12)Domestic violence calls are among the most dangerous calls that law enforcement receives.
 (13)The complicated jurisdictional scheme that exists in Indian country— (A)has a significant negative impact on the ability to provide public safety to Indian communities;
 (B)has been increasingly exploited by criminals; and (C)requires a high degree of commitment and cooperation among tribal, Federal, and State law enforcement officials.
 (14)Restoring and enhancing local, tribal capacity to address violence against women provides for greater local control, safety, accountability, and transparency.
 (15)In States with restrictive land settlement acts such as Alaska, Indian country is limited, resources for local tribal responses either nonexistent or insufficient to meet the needs, jurisdiction unnecessarily complicated and increases the already high levels of victimization of American Indian and Alaska Native women. According to the Tribal Law and Order Act Commission Report, Alaska Native women are over-represented in the domestic violence victim population by 250 percent; they comprise 19 percent of the State population, but are 47 percent of reported rape victims. And among other Indian Tribes, Alaska Native women suffer the highest rates of domestic and sexual violence in the country.
 (b)PurposesThe purposes of this title are— (1)to clarify the responsibilities of Federal, State, tribal, and local governments with respect to responding to cases of domestic violence, dating violence, stalking, trafficking, sexual violence, crimes against children, and assault against tribal law enforcement officers and murdered Indians;
 (2)to increase coordination and communication among Federal, State, tribal, and local law enforcement agencies;
 (3)to empower tribal governments with the resources and information necessary to effectively respond to cases of domestic violence, dating violence, stalking, sex trafficking, sexual violence, and missing and murdered Indians; and
 (4)to increase the collection of data related to missing and murdered Indians and the sharing of information among Federal, State, and tribal officials responsible for responding to and investigating cases of missing and murdered Indians.
					902.Authorizing funding for the tribal access program
 (a)In GeneralSection 534 of title 28, United States Code, is amended by adding at the end the following:  (g)Authorization of appropriationsThere is authorized to be appropriated $3,000,000 for each of fiscal years 2020 through 2024, to remain available until expended, for the purposes of enhancing the ability of tribal government entities to access, enter information into, and obtain information from, Federal criminal information databases, as authorized by this section..
 (b)Indian tribe and Indian law enforcement information sharingSection 534 of title 28, United States Code, is further amended by amending subsection (d) to read as follows:
					
 (d)Indian tribe and Indian law enforcement information sharingThe Attorney General shall permit tribal law enforcement entities (including entities designated by a tribe as maintaining public safety within a tribe’s territorial jurisdiction that has no federal or state arrest authority) and Bureau of Indian Affairs law enforcement agencies—
 (1)to access and enter information into Federal criminal information databases; and (2)to obtain information from the databases..
				903.Tribal jurisdiction over crimes of domestic violence, dating violence, obstruction of justice,
			 sexual violence, sex trafficking, stalking, and assault of a law
 enforcement officer or corrections officerSection 204 of Public Law 90–284 (25 U.S.C. 1304) (commonly known as the Indian Civil Rights Act of 1968) is amended— (1)in the heading, by striking crimes of domestic violence and inserting crimes of domestic violence, dating violence, obstruction of justice, sexual violence, sex trafficking, stalking, and assault of a law enforcement or corrections officer;
 (2)in subsection (a)(6), in the heading, by striking Special domestic violence criminal jurisdiction and inserting Special tribal criminal jurisdiction; (3)by striking special domestic violence criminal jurisdiction each place such term appears and inserting special tribal criminal jurisdiction;
 (4)in subsection (a)— (A)by adding at the end the following:
						
 (12)StalkingThe term stalking means engaging in a course of conduct directed at a specific person proscribed by the criminal law of the Indian tribe that has jurisdiction over the Indian country where the violation occurs that would cause a reasonable person to—
 (A)fear for the person’s safety or the safety of others; or (B)suffer substantial emotional distress.;
 (B)by redesignating paragraphs (6) and (7) as paragraphs (10) and (11); (C)by inserting before paragraph (10) (as redesignated) the following:
						
							(8)Sex trafficking
 (A)In generalThe term sex trafficking means conduct— (i)consisting of—
 (I)recruiting, enticing, harboring, transporting, providing, obtaining, advertising, maintaining, patronizing, or soliciting by any means a person; or
 (II)benefitting, financially or by receiving anything of value, from participation in a venture that has engaged in an act described in subclause (I); and
 (ii)carried out with the knowledge, or, except where the act constituting the violation of clause (i) is advertising, in reckless disregard of the fact, that—
 (I)means of force, threats of force, fraud, coercion, or any combination of such means will be used to cause the person to engage in a commercial sex act; or
 (II)the person has not attained the age of 18 years and will be caused to engage in a commercial sex act.
 (B)DefinitionsIn this paragraph, the terms coercion and commercial sex act have the meanings given the terms in section 1591(e) of title 18, United States Code. (9)Sexual violenceThe term sexual violence means any nonconsensual sexual act or contact proscribed by the criminal law of the Indian tribe that has jurisdiction over the Indian country where the violation occurs, including in any case in which the victim lacks the capacity to consent to the act.;
 (D)by redesignating paragraphs (4) and (5) as paragraphs (6) and (7); (E)by redesignating paragraphs (1) through (3) as paragraphs (2) through (4);
 (F)in paragraph (3) (as redesignated), to read as follows:  (3)Domestic violenceThe term domestic violence means violence—
 (A)committed by a current or former spouse or intimate partner of the victim, by a person with whom the victim shares a child in common, by a person who is cohabitating with or has cohabitated with the victim as a spouse or intimate partner, or by a person similarly situated to a spouse of the victim under the domestic- or family- violence laws of an Indian tribe that has jurisdiction over the Indian country where the violence occurs; or
								(B)
 (i)committed against a victim who is a child under the age of 18, or an elder (as such term is defined by tribal law), including when an offender recklessly engages in conduct that creates a substantial risk of death or serious bodily injury to the victim, or committed as described in subparagraph (A) while the child or elder is present; and
 (ii)the child or elder— (I)resides or has resided in the same household as the offender;
 (II)is related to the offender by blood or marriage; (III)is related to another victim of the offender by blood or marriage;
 (IV)is under the care of a victim of the offender who is an intimate partner or former spouse; or (V)is under the care of a victim of the offender who is similarly situated to a spouse of the victim under the domestic- or family- violence laws of an Indian tribe that has jurisdiction over the Indian country where the violence occurs.;
 (G)by inserting before paragraph (2) (as redesignated), the following:  (1)Assault of a law enforcement or correctional officerThe term assault of a law enforcement or correctional officer means any criminal violation of the law of the Indian tribe that has jurisdiction over the Indian country where the violation occurs that involves the threatened, attempted, or actual harmful or offensive touching of a law enforcement or correctional officer.; and
 (H)by inserting after paragraph (4) (as redesignated), the following:  (5)Obstruction of justiceThe term obstruction of justice means any violation of the criminal law of the Indian tribe that has jurisdiction over the Indian country where the violation occurs, and the violation involves interfering with the administration or due process of the tribe’s laws including any tribal criminal proceeding or investigation of a crime.;
 (5)in subsection (b)(1), by inserting after the powers of self-government of a participating tribe the following: , including any participating tribes in the State of Maine,; (6)in subsection (b)(4)—
 (A)in subparagraph (A)(i), by inserting after over an alleged offense the following: , other than obstruction of justice or an act of assault of a law enforcement or corrections officer,; and
 (B)in subparagraph (B)— (i)in clause (ii), by striking or at the end;
 (ii)in clause (iii)(II), by striking the period at the end and inserting the following: ; or; and (iii)by adding at the end the following:
							
 (iv)is being prosecuted for a crime of sexual violence, stalking, sex trafficking, obstructing justice, or assaulting a police or corrections officer under the laws of the prosecuting tribe.;
 (7)in subsection (c)— (A)in the matter preceding paragraph (1), by striking domestic violence and inserting tribal; and
 (B)in paragraph (1)— (i)in the paragraph heading, by striking and dating violence and inserting , dating violence, obstruction of justice, sexual violence, stalking, sex trafficking, or assault of a law enforcement or corrections officer; and
 (ii)by striking or dating violence and inserting , dating violence, obstruction of justice, sexual violence, stalking, sex trafficking, or assault of a law enforcement or corrections officer;
 (8)in subsection (d), by striking domestic violence each place it appears and inserting tribal; (9)by striking subsections (f), (g), and (h) and inserting the following:
					
						(f)Grants and reimbursement to tribal governments
							(1)Reimbursement
 (A)In generalThe Attorney General is authorized to reimburse tribal government authorities for expenses incurred in exercising special tribal criminal jurisdiction.
 (B)Eligible expensesEligible expenses for reimbursement shall include— (i)expenses incurred to arrest or prosecute offenders and to detain inmates (including costs associated with providing health care);
 (ii)expenses related to indigent defense services; and (iii)costs associated with probation and rehabilitation services.
 (C)ProcedureReimbursements authorized pursuant to this section shall be in accordance with rules promulgated by the Attorney General after consultation with Indian tribes and within 1 year after the date of enactment of this Act. The rules promulgated by the Department shall set a maximum allowable reimbursement to any tribal government in a 1-year period.
 (2)GrantsThe Attorney General may award grants to the governments of Indian tribes (or to authorized designees of those governments)—
 (A)to strengthen tribal criminal justice systems to assist Indian tribes in exercising special tribal criminal jurisdiction, including—
 (i)law enforcement (including the capacity of law enforcement, court personnel, or other non-law enforcement entities that have no Federal or State arrest authority agencies but have been designated by a tribe as responsible for maintaining public safety within its territorial jurisdiction, to enter information into and obtain information from national crime information databases);
 (ii)prosecution; (iii)trial and appellate courts (including facilities construction);
 (iv)probation systems; (v)detention and correctional facilities (including facilities construction);
 (vi)alternative rehabilitation centers; (vii)culturally appropriate services and assistance for victims and their families; and
 (viii)criminal codes and rules of criminal procedure, appellate procedure, and evidence; (B)to provide indigent criminal defendants with the effective assistance of licensed defense counsel, at no cost to the defendant, in criminal proceedings in which a participating tribe prosecutes—
 (i)a crime of domestic violence; (ii)a crime of dating violence;
 (iii)a criminal violation of a protection order; (iv)a crime of sexual violence;
 (v)a crime of stalking; (vi)a crime of sex trafficking;
 (vii)a crime of obstruction of justice; or (viii)a crime of assault of a law enforcement or correctional officer;
 (C)to ensure that, in criminal proceedings in which a participating tribe exercises special tribal criminal jurisdiction, jurors are summoned, selected, and instructed in a manner consistent with all applicable requirements;
 (D)to accord victims of domestic violence, dating violence, sexual violence, stalking, sex trafficking, obstruction of justice, assault of a law enforcement or correctional officer, and violations of protection orders rights that are similar to the rights of a crime victim described in section 3771(a) of title 18, consistent with tribal law and custom; and
 (E)to create a pilot project to allow up to five Indian tribes in Alaska to implement special tribal criminal jurisdiction.
 (g)Supplement, not supplantAmounts made available under this section shall supplement and not supplant any other Federal, State, tribal, or local government amounts made available to carry out activities described in this section.
 (h)Authorization of appropriationsThere are authorized to be appropriated $7,000,000 for each of fiscal years 2020 through 2024 to carry out subsection (f) and to provide training, technical assistance, data collection, and evaluation of the criminal justice systems of participating tribes.
 (i)Use of fundsNot less than 25 percent of the total amount of funds appropriated under this section in a given year shall be used for each of the purposes described in paragraphs (1) and (2) of subsection (f), with remaining funds available to be distributed for either of the purposes described in paragraph (1) or (2) of subsection (f), or any combination of such purposes, depending on need and in consultation with Indian tribes.
						;
 (10)by inserting after subsection (i) the following:  (j)Indian country definedFor purposes of the pilot project described in subsection (f)(5), the definition of Indian country shall include—
 (1)Alaska Native-owned Townsites, Allotments, and former reservation lands acquired in fee by Alaska Native Village Corporations pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 33) and other lands transferred in fee to Native villages; and
 (2)all lands within any Alaska Native village with a population that is at least 75 percent Alaska Native..
 904.Annual reporting requirementsBeginning in the first fiscal year after the date of enactment of this title, and annually thereafter, the Attorney General and the Secretary of the Interior shall jointly prepare and submit a report, to the Committee on Indian Affairs and the Committee on the Judiciary of the Senate and the Committee on Natural Resources and the Committee on the Judiciary of the House of Representatives, that—
 (1)includes known statistics on missing and murdered Indian women in the United States, including statistics relating to incidents of sexual abuse or sexual assault suffered by the victims; and
 (2)provides recommendations regarding how to improve data collection on missing and murdered Indian women.
				905.Report on the response of law enforcement agencies to reports of missing or murdered Indians
 (a)DefinitionsIn this section: (1)Covered databaseThe term covered database means—
 (A)the database of the National Crime Information Center; (B)the Combined DNA Index System;
 (C)the Next Generation Identification System; and (D)any other database or system of a law enforcement agency under which a report of a missing or murdered Indian may be submitted, including—
 (i)the Violent Criminal Apprehension Program; or (ii)the National Missing and Unidentified Persons System.
 (2)IndianThe term Indian has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (3)Indian countryThe term Indian country has the meaning given the term in section 1151 of title 18, United States Code. (4)Law enforcement agencyThe term law enforcement agency means a Federal, State, local, or Tribal law enforcement agency.
 (5)Missing or murdered IndianThe term missing or murdered Indian means any Indian who is— (A)reported missing in Indian country or any other location; or
 (B)murdered in Indian country or any other location. (6)Notification SystemThe term notification system means—
 (A)the Criminal Justice Information Network; (B)the AMBER Alert communications network established under subtitle A of title III of the PROTECT Act (34 U.S.C. 20501 et seq.); and
 (C)any other system or public notification system that relates to a report of a missing or murdered Indian, including any State, local, or Tribal notification system.
 (b)ReportNot later than 1 year after the date of enactment of this section, the Comptroller General of the United States shall submit to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives a comprehensive report that includes—
 (1)a review of— (A)each law enforcement agency that has jurisdiction over missing or murdered Indians and the basis for that jurisdiction;
 (B)the response procedures, with respect to a report of a missing or murdered Indian, of— (i)the Federal Bureau of Investigation;
 (ii)the Bureau of Indian Affairs; and (iii)any other Federal law enforcement agency responsible for responding to or investigating a report of a missing or murdered Indian;
 (C)each covered database and notification system; (D)Federal interagency cooperation and notification policies and procedures related to missing or murdered Indians;
 (E)the requirements of each Federal law enforcement agency relating to notifying State, local, or Tribal law enforcement agencies after the Federal law enforcement agency receives a report of a missing or murdered Indian; and
 (F)the public notification requirements of law enforcement agencies relating to missing or murdered Indians;
 (2)recommendations and best practices relating to improving cooperation between and response policies of law enforcement agencies relating to missing and murdered Indians; and
 (3)recommendations relating to— (A)improving how—
 (i)covered databases address instances of missing or murdered Indians, including by improving access to, integrating, and improving the sharing of information between covered databases; and
 (ii)notification systems address instances of missing or murdered Indians, including by improving access to, integrating, and improving the sharing of information between notification systems;
 (B)social, educational, economic, and any other factor that may contribute to an Indian becoming a missing or murdered Indian; and
 (C)legislation to reduce the likelihood that an Indian may become a missing or murdered Indian. XOffice on Violence Against Women 1001.Establishment of Office on Violence Against Women (a)Establishment of Office on Violence Against WomenSection 2002 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10442) is amended—
 (1)in subsection (a), by striking a Violence Against Women Office and inserting an Office on Violence Against Women; (2)in subsection (b), by inserting after within the Department of Justice the following: , not subsumed by any other office;
 (3)in subsection (c)(2), by striking Violence Against Women Act of 1994 (title VI of Public Law 103–322) and the Violence Against Women Act of 2000 (division B of Public Law 106–386) and inserting Violence Against Women Act of 1994 (title VII of Public Law 103–322), the Violence Against Women Act of 2000 (division B of Public Law 106–386), the Violence Against Women and Department of Justice Reauthorization Act of 2005 (title IX of Public Law 109–162; 119 Stat. 3080), the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4; 127 Stat. 54), and the Violence Against Women Reauthorization Act of 2019.
 (b)Director of the Office on Violence Against WomenSection 2003 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10443) is amended to read as follows:
					
						2003.Director of the Office on Violence Against Women
 (a)AppointmentThe President, by and with the advice and consent of the Senate, shall appoint a Director for the Office on Violence Against Women (in this title referred to as the Director) to be responsible, under the general authority of the Attorney General, for the administration, coordination, and implementation of the programs and activities of the Office.
 (b)Other employmentThe Director shall not— (1)engage in any employment other than that of serving as Director; or
 (2)hold any office in, or act in any capacity for, any organization, agency, or institution with which the Office makes any contract or other agreement under the Violence Against Women Act of 1994 (title IV of Public Law 103–322), the Violence Against Women Act of 2000 (division B of Public Law 106–386), the Violence Against Women and Department of Justice Reauthorization Act of 2005 (title IX of Public Law 109–162; 119 Stat. 3080), the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4; 127 Stat. 54), or the Violence Against Women Reauthorization Act of 2019.
 (c)VacancyIn the case of a vacancy, the President may designate an officer or employee who shall act as Director during the vacancy.
 (d)CompensationThe Director shall be compensated at a rate of pay not to exceed the rate payable for level V of the Executive Schedule under section 5316 of title 5, United States Code..
 (c)Duties and functions of Director of the Office on Violence Against WomenSection 2004 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10444) is amended to read as follows:
					
 2004.Duties and functions of Director of the Office on Violence Against WomenThe Director shall have the following duties: (1)Maintaining liaison with the judicial branches of the Federal and State Governments on matters relating to violence against women.
 (2)Providing information to the President, the Congress, the judiciary, State, local, and tribal governments, and the general public on matters relating to violence against women.
 (3)Serving, at the request of the Attorney General, as the representative of the Department of Justice on domestic task forces, committees, or commissions addressing policy or issues relating to violence against women.
 (4)Serving, at the request of the President, acting through the Attorney General, as the representative of the United States Government on human rights and economic justice matters related to violence against women in international fora, including, but not limited to, the United Nations.
 (5)Carrying out the functions of the Department of Justice under the Violence Against Women Act of 1994 (title IV of Public Law 103–322), the Violence Against Women Act of 2000 (division B of Public Law 106–386), the Violence Against Women and Department of Justice Reauthorization Act of 2005 (title IX of Public Law 109–162; 119 Stat. 3080), the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4; 127 Stat. 54), and the Violence Against Women Reauthorization Act of 2019, including with respect to those functions—
 (A)the development of policy, protocols, and guidelines; (B)the development and management of grant programs and other programs, and the provision of technical assistance under such programs; and
 (C)the awarding and termination of grants, cooperative agreements, and contracts. (6)Providing technical assistance, coordination, and support to—
 (A)other components of the Department of Justice, in efforts to develop policy and to enforce Federal laws relating to violence against women, including the litigation of civil and criminal actions relating to enforcing such laws;
 (B)other Federal, State, local, and tribal agencies, in efforts to develop policy, provide technical assistance, synchronize federal definitions and protocols, and improve coordination among agencies carrying out efforts to eliminate violence against women, including Indian or indigenous women; and
 (C)grantees, in efforts to combat violence against women and to provide support and assistance to victims of such violence.
 (7)Exercising such other powers and functions as may be vested in the Director pursuant to this subchapter or by delegation of the Attorney General.
 (8)Establishing such rules, regulations, guidelines, and procedures as are necessary to carry out any function of the Office..
 (d)Staff of Office on Violence Against WomenSection 2005 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10445) is amended in the heading, by striking Violence Against Women Office and inserting Office on Violence Against Women.
 (e)Clerical amendmentSection 121(a)(1) of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (34 U.S.C. 20124(a)(1)) is amended by striking the Violence Against Women Office and inserting the Office on Violence Against Women.
 1002.Report of the Attorney General on the effects of the shutdownNot later than 180 days after the date of enactment of this title, the Attorney General shall submit a report to Congress on the effects of the Federal Government shutdown that lasted from December 22, 2018 to January 25, 2019, evaluating and detailing the extent of the effect of the shutdown on the ability of the Department of Justice to disperse funding and services under the Violence Against Women Act of 1994, the Violence Against Women and Department of Justice Reauthorization Act of 2005, and the Victims of Crime Act of 1984, to victims of domestic violence, dating violence, sexual assault, and stalking.
			XIImproving Conditions for Women in Federal Custody
			1101.Improving the treatment of primary caretaker parents and other individuals in federal prisons
 (a)Short titleThis section may be cited as the Ramona Brant Improvement of Conditions for Women in Federal Custody Act. (b)In generalChapter 303 of title 18, United States Code, is amended by adding at the end the following:
					
						4051.Treatment of primary caretaker parents and other individuals 
 (a)DefinitionsIn this section— (1)the term correctional officer means a correctional officer of the Bureau of Prisons;
 (2)the term covered institution means a Federal penal or correctional institution; (3)the term Director means the Director of the Bureau of Prisons;
 (4)the term post-partum recovery means the first 8-week period of post-partum recovery after giving birth; (5)the term primary caretaker parent has the meaning given the term in section 31903 of the Family Unity Demonstration Project Act (34 U.S.C. 12242);
 (6)the term prisoner means an individual who is incarcerated in a Federal penal or correctional institution, including a vulnerable person; and
 (7)the term vulnerable person means an individual who— (A)is under 21 years of age or over 60 years of age;
 (B)is pregnant; (C)identifies as lesbian, gay, bisexual, transgender, or intersex;
 (D)is victim or witness of a crime; (E)has filed a nonfrivolous civil rights claim in Federal or State court;
 (F)has a serious mental or physical illness or disability; or (G)during the period of incarceration, has been determined to have experienced or to be experiencing severe trauma or to be the victim of gender-based violence—
 (i)by any court or administrative judicial proceeding; (ii)by any corrections official;
 (iii)by the individual’s attorney or legal service provider; or (iv)by the individual.
										(b)Geographic placement
 (1)Establishment of officeThe Director shall establish within the Bureau of Prisons an office that determines the placement of prisoners.
 (2)Placement of prisonersIn determining the placement of a prisoner, the office established under paragraph (1) shall— (A)if the prisoner has children, place the prisoner as close to the children as possible;
 (B)in deciding whether to assign a transgender or intersex prisoner to a facility for male or female prisoners, and in making other housing and programming assignments, consider on a case-by-case basis whether a placement would ensure the prisoner’s health and safety, including serious consideration of the prisoner’s own views with respect to their safety, and whether the placement would present management or security problems; and
 (C)consider any other factor that the office determines to be appropriate. (c)Prohibition on placement of pregnant prisoners or prisoners in post-Partum recovery in segregated housing units
 (1)Placement in segregated housing unitsA covered institution may not place a prisoner who is pregnant or in post-partum recovery in a segregated housing unit unless the prisoner presents an immediate risk of harm to the prisoner or others.
 (2)RestrictionsAny placement of a prisoner described in subparagraph (A) in a segregated housing unit shall be limited and temporary.
 (d)Parenting classesThe Director shall provide parenting classes to each prisoner who is a primary caretaker parent, and such classes shall be made available to prisoners with limited English proficiency in compliance with title VI of the Civil Rights Act of 1964.
 (e)Trauma screeningThe Director shall provide training, including cultural competency training, to each correctional officer and each employee of the Bureau of Prisons who regularly interacts with prisoners, including each instructor and health care professional, to enable those correctional officers and employees to—
 (1)identify a prisoner who has a mental or physical health need relating to trauma the prisoner has experienced; and
 (2)refer a prisoner described in paragraph (1) to the proper healthcare professional for treatment. (f)Inmate health (1)Health care accessThe Director shall ensure that all prisoners receive adequate health care.
 (2)Hygienic productsThe Director shall make essential hygienic products, including shampoo, toothpaste, toothbrushes, and any other hygienic product that the Director determines appropriate, available without charge to prisoners.
 (3)Gynecologist accessThe Director shall ensure that all prisoners have access to a gynecologist as appropriate. (g)Use of sex-Appropriate correctional officers (1)RegulationsThe Director shall make rules under which—
 (A)a correctional officer may not conduct a strip search of a prisoner of the opposite sex unless— (i)the prisoner presents a risk of immediate harm to the prisoner or others, and no other correctional officer of the same sex as the prisoner, or medical staff is available to assist; or
 (ii)the prisoner has previously requested that an officer of a different sex conduct searches; (B)a correctional officer may not enter a restroom reserved for prisoners of the opposite sex unless—
 (i)a prisoner in the restroom presents a risk of immediate harm to themselves or others; or (ii)there is a medical emergency in the restroom and no other correctional officer of the appropriate sex is available to assist;
 (C)a transgender prisoner’s sex is determined according to the sex with which they identify; and (D)a correctional officer may not search or physically examine a prisoner for the sole purpose of determining the prisoner’s genital status or sex.
 (2)Relation to other lawsNothing in paragraph (1) shall be construed to affect the requirements under the Prison Rape Elimination Act of 2003 (42 U.S.C. 15601 et seq.)..
 (c)Substance abuse treatmentSection 3621(e) of title 18, United States Code, is amended by adding at the end the following:  (7)Eligibility of primary caretaker parents and pregnant womenThe Director of the Bureau of Prisons may not prohibit an eligible prisoner who is a primary caretaker parent (as defined in section 4051) or pregnant from participating in a program of residential substance abuse treatment provided under paragraph (1) on the basis of a failure by the eligible prisoner, before being committed to the custody of the Bureau of Prisons, to disclose to any official of the Bureau of Prisons that the prisoner had a substance abuse problem on or before the date on which the eligible prisoner was committed to the custody of the Bureau of Prisons..
				(d)Implementation date
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Director of the Bureau of Prisons shall implement this section and the amendments made by this section.
 (2)ReportNot later than 1 year after the date of enactment of this Act, the Director of the Bureau of Prisons shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report on the implementation of this section and the amendments made by this section.
 (e)Technical and conforming amendmentThe table of sections for chapter 303 of title 18, United States Code, is amended by adding at the end the following:
					
						
							4051. Treatment of primary caretaker parents and other individuals..
				1102.Public health and safety of women
 (a)Short titleThis section may be cited as the Stop Infant Mortality And Recidivism Reduction Act or the SIMARRA Act. (b)EstablishmentNot later than 270 days after the date of the enactment of this section, the Director of the Federal Bureau of Prisons (in this section referred to as the Director) shall establish a pilot program (in this section referred to as the Program) in accordance with this section to permit women incarcerated in Federal prisons and the children born to such women during incarceration to reside together while the inmate serves a term of imprisonment in a separate housing wing of the prison.
 (c)PurposesThe purposes of this section are to— (1)prevent infant mortality among infants born to incarcerated mothers and greatly reduce the trauma and stress experienced by the unborn fetuses of pregnant inmates;
 (2)reduce the recidivism rates of federally incarcerated women and mothers, and enhance public safety by improving the effectiveness of the Federal prison system for women as a population with special needs;
 (3)establish female offender risk and needs assessment as the cornerstones of a more effective and efficient Federal prison system;
 (4)implement a validated post-sentencing risk and needs assessment system that relies on dynamic risk factors to provide Federal prison officials with a roadmap to address the pre- and post-natal needs of Federal pregnant offenders, manage limited resources, and enhance public safety;
 (5)perform regular outcome evaluations of the effectiveness of programs and interventions for federally incarcerated pregnant women and mothers to assure that such programs and interventions are evidence-based and to suggest changes, deletions, and expansions based on the results of such evaluations; and
 (6)assist the Department of Justice to address the underlying cost structure of the Federal prison system and ensure that the Department can continue to run prison nurseries safely and securely without compromising the scope or quality of the Department’s critical health, safety and law enforcement missions.
					(d)Duties of the Director of Bureau of Prisons
 (1)In generalThe Director shall carry out this section in consultation with— (A)a licensed and board-certified gynecologist or obstetrician;
 (B)the Director of the Administrative Office of the United States Courts; (C)the Director of the Office of Probation and Pretrial Services;
 (D)the Director of the National Institute of Justice; and (E)the Secretary of Health and Human Services.
 (2)DutiesThe Director shall, in accordance with paragraph (3)— (A)develop an offender risk and needs assessment system particular to the health and sensitivities of Federally incarcerated pregnant women and mothers in accordance with this subsection;
 (B)develop recommendations regarding recidivism reduction programs and productive activities in accordance with subsection (c);
 (C)conduct ongoing research and data analysis on— (i)the best practices relating to the use of offender risk and needs assessment tools particular to the health and sensitivities of federally incarcerated pregnant women and mothers;
 (ii)the best available risk and needs assessment tools particular to the health and sensitivities of Federally incarcerated pregnant women and mothers and the level to which they rely on dynamic risk factors that could be addressed and changed over time, and on measures of risk of recidivism, individual needs, and responsiveness to recidivism reduction programs;
 (iii)the most effective and efficient uses of such tools in conjunction with recidivism reduction programs, productive activities, incentives, and rewards; and
 (iv)which recidivism reduction programs are the most effective— (I)for Federally incarcerated pregnant women and mothers classified at different recidivism risk levels; and
 (II)for addressing the specific needs of Federally incarcerated pregnant women and mothers; (D)on a biennial basis, review the system developed under subparagraph (A) and the recommendations developed under subparagraph (B), using the research conducted under subparagraph (C), to determine whether any revisions or updates should be made, and if so, make such revisions or updates;
 (E)hold periodic meetings with the individuals listed in paragraph (1) at intervals to be determined by the Director;
 (F)develop tools to communicate parenting program availability and eligibility criteria to each employee of the Bureau of Prisons and each pregnant inmate to ensure that each pregnant inmate in the custody of a Bureau of Prisons facility understands the resources available to such inmate; and
 (G)report to Congress in accordance with subsection (i). (3)MethodsIn carrying out the duties under paragraph (2), the Director shall—
 (A)consult relevant stakeholders; and (B)make decisions using data that is based on the best available statistical and empirical evidence.
 (e)EligibilityAn inmate may apply to participate in the Program if the inmate— (1)is pregnant at the beginning of or during the term of imprisonment; and
 (2)is in the custody or control of the Federal Bureau of Prisons. (f)Program terms (1)Term of participationTo correspond with the purposes and goals of the Program to promote bonding during the critical stages of child development, an eligible inmate selected for the Program may participate in the Program, subject to subsection (g), until the earliest of—
 (A)the date that the inmate’s term of imprisonment terminates; (B)the date the infant fails to meet any medical criteria established by the Director or the Director’s designee along with a collective determination of the persons listed in subsection (d)(1); or
 (C)30 months. (2)Inmate requirementsFor the duration of an inmate’s participation in the Program, the inmate shall agree to—
 (A)take substantive steps towards acting in the role of a parent or guardian to any child of that inmate;
 (B)participate in any educational or counseling opportunities established by the Director, including topics such as child development, parenting skills, domestic violence, vocational training, or substance abuse, as appropriate;
 (C)abide by any court decision regarding the legal or physical custody of the child; (D)transfer to the Federal Bureau of Prisons any child support payments for the infant of the participating inmate from any person or governmental entity; and
 (E)specify a person who has agreed to take at least temporary custody of the child if the inmate’s participation in the Program terminates before the inmate’s release.
 (g)Continuity of careThe Director shall take appropriate actions to prevent detachment or disruption of either an inmate’s or infant’s health and bonding-based well-being due to termination of the Program.
				(h)Reporting
 (1)In generalNot later than 6 months after the date of the enactment of this section and once each year thereafter for 5 years, the Director shall submit a report to the Congress with regards to progress in implementing the Program.
 (2)Final reportNot later than 6 months after the termination of the Program, the Director shall issue a final report to the Congress that contains a detailed statement of the Director’s findings and conclusions, including recommendations for legislation, administrative actions, and regulations the Director considers appropriate.
 (i)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $10,000,000 for each of fiscal years 2020 through 2024.
 1103.Research and report on women in federal incarcerationNot later than 18 months after the date of enactment of this Act, and thereafter, every other year, the National Institutes of Justice, in consultation with the Bureau of Justice Statistics and the Bureau of Prisons (including the Women and Special Population Branch) shall prepare a report on the status of women in federal incarceration. Depending on the topic to be addressed, and the facility, data shall be collected from Bureau of Prisons personnel and a sample that is representative of the population of incarcerated women. The report shall include:
 (1)With regard to federal facilities wherein women are incarcerated— (A)responses by such women to questions from the Adverse Childhood Experience (ACES) questionnaire;
 (B)demographic data of such women, including sexual orientation and gender identity; (C)responses by such women to questions about the extent of exposure to sexual victimization, sexual violence and domestic violence (both inside and outside of incarceration);
 (D)the number of such women were pregnant at the time that they entered incarceration; (E)the number of such women who have children age 18 or under, and if so, how many; and
 (F)the crimes for which such women are incarcerated and the length of their sentence. (2)With regard to all federal facilities where persons are incarcerated—
 (A)a list of best practices with respect to women’s incarceration and transition, including staff led programs, services and management practices (including making sanitary products readily available and easily accessible, and access to and provision of healthcare);
 (B)the availability of trauma treatment at each facility (including number of beds, and number of trained staff);
 (C)rates of serious mental illness broken down by gender and security level and a list of residential programs available by site; and
 (D)the availability of vocational education and a list of vocational programs provided by each facility.
 1104.Reentry planning and services for incarcerated womenThe Attorney General, in coordination with the Chief of U.S. Probation and Pretrial Services and the Director of the Bureau of Prisons (including Women and Special Population Branch), shall collaborate on a model of gender responsive transition for incarcerated women, including the development of a national standard on prevention with respect to domestic and sexual violence. In developing the model, the Chief and the Director shall consult with such experts within the federal government (including the Office on Violence Against Women of the Department of Justice) and in the victim service provider community (including sexual and domestic violence and homelessness, job training and job placement service providers) as are necessary to the completion of a comprehensive plan. Issues addressed should include—
 (1)the development by the Bureau of Prisons of a contract for gender collaborative services; and (2)identification by re-entry affairs coordinators and responsive planning for the needs of re-entering women with respect to—
 (A)housing, including risk of homelessness; (B)previous exposure to and risk for domestic and sexual violence; and
 (C)the need for parenting classes, assistance securing childcare, or assistance in seeking or securing jobs that afford flexibility (as might be necessary in the re-entry, parenting or other contexts).
					XIILaw Enforcement Tools to Enhance Public Safety
			1201.Notification to law enforcement agencies of prohibited purchase or attempted purchase of a firearm
 (a)In generalTitle I of the NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note) is amended by adding at the end the following:
					
						108.Notification to law enforcement agencies of prohibited purchase of a firearm
 (a)In generalIn the case of a background check conducted by the National Instant Criminal Background Check System pursuant to the request of a licensed importer, licensed manufacturer, or licensed dealer of firearms (as such terms are defined in section 921 of title 18, United States Code), which background check determines that the receipt of a firearm by a person would violate subsection (g)(8), (g)(9), or (g)(10) of section 922 of title 18, United States Code, and such determination is made after 3 business days have elapsed since the licensee contacted the System and a firearm has been transferred to that person, the System shall notify the law enforcement agencies described in subsection (b).
 (b)Law enforcement agencies describedThe law enforcement agencies described in this subsection are the law enforcement agencies that have jurisdiction over the location from which the licensee contacted the system and the law enforcement agencies that have jurisdiction over the location of the residence of the person for which the background check was conducted, as follows:
 (1)The field office of the Federal Bureau of Investigation. (2)The local law enforcement agency.
 (3)The State law enforcement agency. (4)The Tribal law enforcement agency..
 (b)Clerical amendmentThe table of contents of the NICS Improvement Amendments Act of 2007 (18 10 U.S.C. 922 note) is amended by inserting after the item relating to section 107 the following:
					
						
							Sec. 108. Notification to law enforcement agencies of prohibited purchase of a firearm..
				1202.Reporting of background check denials to state, local, and tribal authorities
 (a)In generalChapter 44 of title 18, United States Code, is amended by inserting after section 925A the following:
					
						925B.Reporting of background check denials to State, local, and tribal authorities
 (a)In generalIf the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act (18 U.S.C. 922 note) provides a notice pursuant to section 922(t) of this title that the receipt of a firearm by a person would violate subsection (g)(8), (g)(9), or (g)(10) of section 922 of this title or State law, the Attorney General shall, in accordance with subsection (b) of this section—
 (1)report to the law enforcement authorities of the State where the person sought to acquire the firearm and, if different, the law enforcement authorities of the State of residence of the person—
 (A)that the notice was provided; (B)of the specific provision of law that would have been violated;
 (C)of the date and time the notice was provided; (D)of the location where the firearm was sought to be acquired; and
 (E)of the identity of the person; and (2)report the incident to local or tribal law enforcement authorities and, where practicable, State, tribal, or local prosecutors, in the jurisdiction where the firearm was sought and in the jurisdiction where the person resides.
 (b)Requirements for reportA report is made in accordance with this subsection if the report is made within 24 hours after the provision of the notice described in subsection (a), except that the making of the report may be delayed for so long as is necessary to avoid compromising an ongoing investigation.
 (c)Rule of constructionNothing in subsection (a) shall be construed to require a report with respect to a person to be made to the same State authorities that originally issued the notice with respect to the person..
 (b)Clerical amendmentThe table of sections for such chapter is amended by inserting after the item relating to section 925A the following:
					
						
							925B. Reporting of background check denials to State, local, and tribal authorities..
				1203.Special assistant U.S. attorneys and cross-deputized attorneys
 (a)In generalChapter 44 of title 18, United States Code, as amended by this Act, is further amended by inserting after section 925B the following:
					
						925C.Special assistant U.S. attorneys and cross-deputized attorneys
 (a)In generalIn order to improve the enforcement of paragraphs (8), (9), and (10) of section 922(g), the Attorney General may—
 (1)appoint, in accordance with section 543 of title 28, qualified State, tribal, territorial and local prosecutors and qualified attorneys working for the United States government to serve as special assistant United States attorneys for the purpose of prosecuting violations of such paragraphs;
 (2)deputize State, tribal, territorial and local law enforcement officers for the purpose of enhancing the capacity of the agents of the Bureau of Alcohol, Tobacco, Firearms, and Explosives in responding to and investigating violations of such paragraphs; and
 (3)establish, in order to receive and expedite requests for assistance from State, tribal, territorial and local law enforcement agencies responding to intimate partner violence cases where such agencies have probable cause to believe that the offenders may be in violation of such paragraphs, points of contact within—
 (A)each Field Division of the Bureau of Alcohol, Tobacco, Firearms, and Explosives; and (B)each District Office of the United States Attorneys.
 (b)Improve intimate partner and public safetyThe Attorney General shall— (1)identify no less than 75 jurisdictions among States, territories and tribes where there are high rates of firearms violence and threats of firearms violence against intimate partners and other persons protected under paragraphs (8), (9), and (10) of section 922(g) and where local authorities lack the resources to address such violence; and
 (2)make such appointments as described in subsection (a) in jurisdictions where enhanced enforcement of such paragraphs is necessary to reduce firearms homicide and injury rates.
 (c)Qualified definedFor purposes of this section, the term qualified means, with respect to an attorney, that the attorney is a licensed attorney in good standing with any relevant licensing authority..
 (b)Clerical amendmentThe table of sections for such chapter is amended by inserting after the item relating to section 925B the following:
					
						
							925C. Special assistant U.S. attorneys and cross-deputized attorneys..
				XIIIClosing the Law Enforcement Consent Loophole
 1301.Short titleThis title may be cited as the Closing the Law Enforcement Consent Loophole Act of 2019. 1302.Prohibition on engaging in sexual acts while acting under color of law (a)In generalSection 2243 of title 18, United States Code, is amended—
 (1)in the section heading, by adding at the end the following: or by any person acting under color of law; (2)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively;
 (3)by inserting after subsection (b) the following:  (c)Of an individual by any person acting under color of law (1)In generalWhoever, acting under color of law, knowingly engages in a sexual act with an individual, including an individual who is under arrest, in detention, or otherwise in the actual custody of any Federal law enforcement officer, shall be fined under this title, imprisoned not more than 15 years, or both.
 (2)DefinitionIn this subsection, the term sexual act has the meaning given the term in section 2246.; and  (4)in subsection (d), as so redesignated, by adding at the end the following:
						
 (3)In a prosecution under subsection (c), it is not a defense that the other individual consented to the sexual act..
 (b)DefinitionSection 2246 of title 18, United States Code, is amended— (1)in paragraph (5), by striking and at the end;
 (2)in paragraph (6), by striking the period at the end and inserting ; and; and (3)by inserting after paragraph (6) the following:
						
 (7)the term Federal law enforcement officer has the meaning given the term in section 115.. (c)Clerical amendmentThe table of sections for chapter 109A of title 18, United States Code, is amended by amending the item related to section 2243 to read as follows:
					
						
							2243. Sexual abuse of a minor or ward or by any person acting under color of law. .
				1303.Incentives for States
 (a)Authority To make grantsThe Attorney General is authorized to make grants to States that have in effect a law that— (1)makes it a criminal offense for any person acting under color of law of the State to engage in a sexual act with an individual, including an individual who is under arrest, in detention, or otherwise in the actual custody of any law enforcement officer; and
 (2)prohibits a person charged with an offense described in paragraph (1) from asserting the consent of the other individual as a defense.
 (b)Reporting requirementA State that receives a grant under this section shall submit to the Attorney General, on an annual basis, information on—
 (1)the number of reports made to law enforcement agencies in that State regarding persons engaging in a sexual act while acting under color of law during the previous year; and
 (2)the disposition of each case in which sexual misconduct by a person acting under color of law was reported during the previous year.
 (c)ApplicationA State seeking a grant under this section shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may reasonably require, including information about the law described in subsection (a).
 (d)Grant amountThe amount of a grant to a State under this section shall be in an amount that is not greater than 10 percent of the average of the total amount of funding of the 3 most recent awards that the State received under the following grant programs:
 (1)Part T of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10441 et seq.) (commonly referred to as the STOP Violence Against Women Formula Grant Program).
 (2)Section 41601 of the Violence Against Women Act of 1994 (34 U.S.C. 12511) (commonly referred to as the Sexual Assault Services Program).
					(e)Grant term
 (1)In generalThe Attorney General shall provide an increase in the amount provided to a State under the grant programs described in subsection (d) for a 2-year period.
 (2)RenewalA State that receives a grant under this section may submit an application for a renewal of such grant at such time, in such manner, and containing such information as the Attorney General may reasonably require.
 (3)LimitA State may not receive a grant under this section for more than 4 years. (f)Uses of fundsA State that receives a grant under this section shall use—
 (1)25 percent of such funds for any of the permissible uses of funds under the grant program described in paragraph (1) of subsection (d); and
 (2)75 percent of such funds for any of the permissible uses of funds under the grant program described in paragraph (2) of subsection (d).
 (g)Authorization of appropriationsThere are authorized to be appropriated to carry out this chapter $5,000,000 for each of fiscal years 2020 through 2024.
 (h)DefinitionFor purposes of this section, the term State means each of the several States and the District of Columbia, Indian Tribes, and the Commonwealth of Puerto Rico, Guam, American Samoa, the Virgin Islands, and the Northern Mariana Islands.
				1304.Reports to Congress
 (a)Report by Attorney GeneralNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Attorney General shall submit to Congress a report containing—
 (1)the information required to be reported to the Attorney General under section 3(b); and (2)information on—
 (A)the number of reports made, during the previous year, to Federal law enforcement agencies regarding persons engaging in a sexual act while acting under color of law; and
 (B)the disposition of each case in which sexual misconduct by a person acting under color of law was reported.
 (b)Report by GAONot later than 1 year after the date of enactment of this Act, and each year thereafter, the Comptroller General of the United States shall submit to Congress a report on any violations of section 2243(c) of title 18, United States Code, as amended by section 2, committed during the 1-year period covered by the report.
 1305.DefinitionIn this title, the term sexual act has the meaning given the term in section 2246 of title 18, United States Code. XIVOther Matters 1401.National stalker and domestic violence reductionSection 40603 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12402) is amended by striking 2014 through 2018 and inserting 2020 through 2024.
 1402.Federal victim assistants reauthorizationSection 40114 of the Violence Against Women Act of 1994 (Public Law 103–322) is amended to read as follows:
				
 40114.Authorization for Federal victim’s counselorsThere are authorized to be appropriated for the United States Attorneys for the purpose of appointing victim/witness counselors for the prosecution of sex crimes and domestic violence crimes where applicable (such as the District of Columbia), $1,000,000 for each of fiscal years 2020 through 2024..
 1403.Child abuse training programs for judicial personnel and practitioners reauthorizationSection 224(a) of the Crime Control Act of 1990 (34 U.S.C. 20334(a)) is amended by striking 2014 through 2018 and inserting 2020 through 2024. 1404.Sex offender managementSection 40152(c) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12311(c)) is amended by striking 2014 through 2018 and inserting 2020 through 2024.
 1405.Court-appointed special advocate programSection 219(a) of the Crime Control Act of 1990 (34 U.S.C. 20324(a)) is amended by striking 2014 through 2018 and inserting 2020 through 2024. 1406.Rape kit backlogSection 2 of the DNA Analysis Backlog Elimination Act of 2000 (34 U.S.C. 40701) is amended—
 (1)in subsection (f)— (A)in paragraph (1) by striking and at the end;
 (B)by redesignating paragraph (2) as paragraph (3); and (C)by inserting after paragraph (1) the following:
						
 (2)information on best practices for state and local governments to reduce the backlog of DNA evidence; and (2)in subsection (j), by striking 2015 through 2019 and inserting 2020 through 2024.
 1407.Sexual assault forensic exam program grantsSection 304(d) of the DNA Sexual Assault Justice Act of 2004 (34 U.S.C. 40723(d)) is amended by striking 2015 through 2019 and inserting 2020 through 2024.
			1408.Review on link between substance use and victims of domestic violence dating violence, sexual
 assault, or stalkingNot later than 24 months after the date of enactment of this Act, the Secretary of the Department of Health and Human Services shall complete a review and submit a report to Congress on whether being a victim of domestic violence, dating violence, sexual assault, or stalking increases the likelihood of having a substance use disorder.
			1409.Interagency working group to study Federal efforts to collect data on sexual violence
 (a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Attorney General shall establish an interagency working group (in this section referred to as the Working Group) to study Federal efforts to collect data on sexual violence and to make recommendations on the harmonization of such efforts.
 (b)CompositionThe Working Group shall be comprised of at least one representative from the following agencies, who shall be selected by the head of that agency:
 (1)The Centers for Disease Control and Prevention. (2)The Department of Education.
 (3)The Department of Health and Human Services. (4)The Department of Justice.
 (c)DutiesThe Working Group shall consider the following: (1)What activity constitutes different acts of sexual violence.
 (2)Whether reports that use the same terms for acts of sexual violence are collecting the same data on these acts.
 (3)Whether the context which led to an act of sexual violence should impact how that act is accounted for in reports.
 (4)Whether the data collected is presented in a way that allows the general public to understand what acts of sexual violence are included in each measurement.
 (5)Steps that agencies that compile reports relating to sexual violence can take to avoid double counting incidents of sexual violence.
 (d)Report requiredNot later than 2 years after the date of the enactment of this Act, the Working Group shall publish and submit to Congress a report on the following:
 (1)The activities of the Working Group. (2)Recommendations to harmonize Federal efforts to collect data on sexual violence.
 (3)Actions Federal agencies can take to implement the recommendations described in paragraph (2). (4)Recommendations for congressional action to implement the recommendations described in paragraph (2).
 (e)TerminationThe Working Group shall terminate 30 days after the date on which the report is submitted pursuant to subsection (d).
 (f)DefinitionsIn this section: (1)HarmonizeThe term harmonize includes efforts to coordinate sexual violence data collection to produce complementary information, as appropriate, without compromising programmatic needs.
 (2)Sexual violenceThe term sexual violence includes an unwanted sexual act (including both contact and non-contact) about which the Federal Government collects information.
 1410.National Domestic Violence HotlineNot later than 3 months after the date of enactment of this Act, a national domestic violence hotline for which a grant is provided under section 313 of the Family Violence Prevention and Services Act shall include the voluntary feature of texting via telephone to ensure all methods of communication are available for victims and those seeking assistance.
 1411.Rule of construction regarding compliance with immigration lawsNothing in this Act, or in any amendments made by this Act, shall affect the obligation to fully comply with the immigration laws.
			XVCybercrime Enforcement
			1501.Local law enforcement grants for enforcement of cybercrimes
 (a)In generalSubject to the availability of appropriations, the Attorney General shall award grants under this section to States and units of local government for the prevention, enforcement, and prosecution of cybercrimes against individuals.
				(b)Application
 (1)In generalTo request a grant under this section, the chief executive officer of a State or unit of local government shall submit an application to the Attorney General within 90 days after the date on which funds to carry out this section are appropriated for a fiscal year, in such form as the Attorney General may require. Such application shall include the following:
 (A)A certification that Federal funds made available under this section will not be used to supplant State or local funds, but will be used to increase the amounts of such funds that would, in the absence of Federal funds, be made available for law enforcement activities.
 (B)An assurance that, not fewer than 30 days before the application (or any amendment to the application) was submitted to the Attorney General, the application (or amendment) was submitted for review to the governing body of the State or unit of local government (or to an organization designated by that governing body).
 (C)An assurance that, before the application (or any amendment to the application) was submitted to the Attorney General—
 (i)the application (or amendment) was made public; and (ii)an opportunity to comment on the application (or amendment) was provided to citizens and to neighborhood or community-based organizations, to the extent applicable law or established procedure makes such an opportunity available.
 (D)An assurance that, for each fiscal year covered by an application, the applicant shall maintain and report such data, records, and information (programmatic and financial) as the Attorney General may reasonably require.
 (E)A certification, made in a form acceptable to the Attorney General and executed by the chief executive officer of the applicant (or by another officer of the applicant, if qualified under regulations promulgated by the Attorney General), that—
 (i)the programs to be funded by the grant meet all the requirements of this section; (ii)all the information contained in the application is correct;
 (iii)there has been appropriate coordination with affected agencies; and (iv)the applicant will comply with all provisions of this section and all other applicable Federal laws.
 (F)A certification that the State or in the case of a unit of local government, the State in which the unit of local government is located, has in effect criminal laws which prohibit cybercrimes against individuals.
 (G)A certification that any equipment described in subsection (c)(7) purchased using grant funds awarded under this section will be used primarily for investigations and forensic analysis of evidence in matters involving cybercrimes against individuals.
 (c)Use of fundsGrants awarded under this section may only be used for programs that provide— (1)training for State or local law enforcement personnel relating to cybercrimes against individuals, including—
 (A)training such personnel to identify and protect victims of cybercrimes against individuals; (B)training such personnel to utilize Federal, State, local, and other resources to assist victims of cybercrimes against individuals;
 (C)training such personnel to identify and investigate cybercrimes against individuals; (D)training such personnel to enforce and utilize the laws that prohibit cybercrimes against individuals;
 (E)training such personnel to utilize technology to assist in the investigation of cybercrimes against individuals and enforcement of laws that prohibit such crimes; and
 (F)the payment of overtime incurred as a result of such training; (2)training for State or local prosecutors, judges, and judicial personnel, relating to cybercrimes against individuals, including—
 (A)training such personnel to identify, investigate, prosecute, or adjudicate cybercrimes against individuals;
 (B)training such personnel to utilize laws that prohibit cybercrimes against individuals; (C)training such personnel to utilize Federal, State, local, and other resources to assist victims of cybercrimes against individuals; and
 (D)training such personnel to utilize technology to assist in the prosecution or adjudication of acts of cybercrimes against individuals, including the use of technology to protect victims of such crimes;
 (3)training for State or local emergency dispatch personnel relating to cybercrimes against individuals, including—
 (A)training such personnel to identify and protect victims of cybercrimes against individuals; (B)training such personnel to utilize Federal, State, local, and other resources to assist victims of cybercrimes against individuals;
 (C)training such personnel to utilize technology to assist in the identification of and response to cybercrimes against individuals; and
 (D)the payment of overtime incurred as a result of such training; (4)assistance to State or local law enforcement agencies in enforcing laws that prohibit cybercrimes against individuals, including expenses incurred in performing enforcement operations, such as overtime payments;
 (5)assistance to State or local law enforcement agencies in educating the public in order to prevent, deter, and identify violations of laws that prohibit cybercrimes against individuals;
 (6)assistance to State or local law enforcement agencies to establish task forces that operate solely to conduct investigations, forensic analyses of evidence, and prosecutions in matters involving cybercrimes against individuals;
 (7)assistance to State or local law enforcement and prosecutors in acquiring computers, computer equipment, and other equipment necessary to conduct investigations and forensic analysis of evidence in matters involving cybercrimes against individuals, including expenses incurred in the training, maintenance, or acquisition of technical updates necessary for the use of such equipment for the duration of a reasonable period of use of such equipment;
 (8)assistance in the facilitation and promotion of sharing, with State and local law enforcement officers and prosecutors, of the expertise and information of Federal law enforcement agencies about the investigation, analysis, and prosecution of matters involving laws that prohibit cybercrimes against individuals, including the use of multijurisdictional task forces; or
 (9)assistance to State and local law enforcement and prosecutors in processing interstate extradition requests for violations of laws involving cybercrimes against individuals, including expenses incurred in the extradition of an offender from one State to another.
 (d)Report to the secretaryOn the date that is 1 year after the date on which a State or unit of local government receives a grant under this section, and annually thereafter, the chief executive of such State or unit of local government shall submit to the Attorney General a report which contains—
 (1)a summary of the activities carried out during the previous year with any grant received by such State or unit of local government;
 (2)an evaluation of the results of such activities; and (3)such other information as the Attorney General may reasonably require.
 (e)Report to congressNot later than November 1 of each even-numbered fiscal year, the Attorney General shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a report that contains a compilation of the information contained in the report submitted under subsection (d).
				(f)Authorization of appropriations
 (1)In GeneralThere are authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2020 through 2024.
 (2)LimitationOf the amount made available under paragraph (1) in any fiscal year, not more than 5 percent may be used for evaluation, monitoring, technical assistance, salaries, and administrative expenses.
 (g)DefinitionsIn this section: (1)The term cybercrimes against individuals means the criminal offenses applicable in the relevant State or unit of local government that involve the use of a computer to cause personal harm to an individual, such as the use of a computer to harass, threaten, stalk, extort, coerce, cause fear, intimidate, without consent distribute intimate images of, or violate the privacy of, an individual, except that—
 (A)use of a computer need not be an element of such an offense; and (B)such term does not include the use of a computer to cause harm to a commercial entity, government agency, or any non-natural persons.
 (2)The term computer includes a computer network and an interactive electronic device. 1502.National Resource Center Grant (a)In generalSubject to the availability of appropriations, the Attorney General shall award a grant under this section to an eligible entity for the purpose of the establishment and maintenance of a National Resource Center on Cybercrimes Against Individuals to provide resource information, training, and technical assistance to improve the capacity of individuals, organizations, governmental entities, and communities to prevent, enforce, and prosecute cybercrimes against individuals.
 (b)ApplicationTo request a grant under this section, an eligible entity shall submit an application to the Attorney General not later than 90 days after the date on which funds to carry out this section are appropriated for fiscal year 2020 in such form as the Attorney General may require. Such application shall include the following:
 (1)An assurance that, for each fiscal year covered by an application, the applicant shall maintain and report such data, records, and information (programmatic and financial) as the Attorney General may reasonably require.
 (2)A certification, made in a form acceptable to the Attorney General, that— (A)the programs funded by the grant meet all the requirements of this section;
 (B)all the information contained in the application is correct; and (C)the applicant will comply with all provisions of this section and all other applicable Federal laws.
 (c)Use of fundsThe eligible entity awarded a grant under this section shall use such amounts for the establishment and maintenance of a National Resource Center on Cybercrimes Against Individuals, which shall—
 (1)offer a comprehensive array of technical assistance and training resources to Federal, State, and local governmental agencies, community-based organizations, and other professionals and interested parties, related to cybercrimes against individuals, including programs and research related to victims;
 (2)maintain a resource library which shall collect, prepare, analyze, and disseminate information and statistics related to—
 (A)the incidence of cybercrimes against individuals; (B)the enforcement, and prosecution of laws relating to cybercrimes against individuals; and
 (C)the provision of supportive services and resources for victims of cybercrimes against individuals; and
 (3)conduct research related to— (A)the causes of cybercrimes against individuals;
 (B)the effect of cybercrimes against individuals on victims of such crimes; and (C)model solutions to prevent or deter cybercrimes against individuals or to enforce the laws relating to cybercrimes against individuals.
						(d)Duration of grant
 (1)In generalThe grant awarded under this section shall be awarded for a period of 5 years. (2)RenewalA grant under this section may be renewed for additional 5-year periods if the Attorney General determines that the funds made available to the recipient were used in a manner described in subsection (c), and if the recipient resubmits an application described in subsection (b) in such form, and at such time as the Attorney General may reasonably require.
 (e)SubgrantsThe eligible entity awarded a grant under this section may make subgrants to other nonprofit private organizations with relevant subject matter expertise in order to establish and maintain the National Resource Center on Cybercrimes Against Individuals in accordance with subsection (c).
 (f)Report to the secretaryOn the date that is 1 year after the date on which an eligible entity receives a grant under this section, and annually thereafter for the duration of the grant period, the entity shall submit to the Attorney General a report which contains—
 (1)a summary of the activities carried out under the grant program during the previous year; (2)an evaluation of the results of such activities; and
 (3)such other information as the Attorney General may reasonably require. (g)Report to congressNot later than November 1 of each even-numbered fiscal year, the Attorney General shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a report that contains a compilation of the information contained in the report submitted under subsection (d).
 (h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $4,000,000 for each of fiscal years 2020 through 2024.
 (i)DefinitionsIn this section: (1)Cybercrimes against individualsThe term cybercrimes against individuals has the meaning given such term in section 1501(g).
 (2)Eligible EntityThe term eligible entity means a nonprofit private organization that focuses on cybercrimes against individuals and that— (A)provides documentation to the Attorney General demonstrating experience working directly on issues of cybercrimes against individuals; and
 (B)includes on the entity’s advisory board representatives who have a documented history of working directly on issues of cybercrimes against individuals and who are geographically and culturally diverse.
						1503.National strategy, classification, and reporting on cybercrime
 (a)DefinitionsIn this section: (1)ComputerThe term computer includes a computer network and any interactive electronic device.
 (2)Cybercrime against individualsThe term cybercrime against individuals means a Federal, State, or local criminal offense that involves the use of a computer to cause personal harm to an individual, such as the use of a computer to harass, threaten, stalk, extort, coerce, cause fear, intimidate, without consent distribute intimate images of, or violate the privacy of, an individual, except that—
 (A)use of a computer need not be an element of the offense; and (B)the term does not include the use of a computer to cause harm to a commercial entity, government agency, or non-natural person.
 (b)National strategyThe Attorney General shall develop a national strategy to— (1)reduce the incidence of cybercrimes against individuals;
 (2)coordinate investigations of cybercrimes against individuals by Federal law enforcement agencies; and
 (3)increase the number of Federal prosecutions of cybercrimes against individuals. (c)Classification of cybercrimes against individuals for purposes of crime reportsIn accordance with the authority of the Attorney General under section 534 of title 28, United States Code, the Director of the Federal Bureau of Investigation shall—
 (1)design and create within the Uniform Crime Reports a category for offenses that constitute cybercrimes against individuals;
 (2)to the extent feasible, within the category established under paragraph (1), establish subcategories for each type of cybercrime against individuals that is an offense under Federal or State law;
 (3)classify the category established under paragraph (1) as a Part I crime in the Uniform Crime Reports; and
 (4)classify each type of cybercrime against individuals that is an offense under Federal or State law as a Group A offense for the purpose of the National Incident-Based Reporting System.
 (d)Annual summaryThe Attorney General shall publish an annual summary of the information reported in the Uniform Crime Reports and the National Incident-Based Reporting System relating to cybercrimes against individuals.
				
	Passed the House of Representatives April 4, 2019.Cheryl L. Johnson,Clerk.
	April 10, 2019Read the second time and placed on the calendar
